Exhibit 10.1
STOCK PURCHASE AGREEMENT
Dated as of October 3, 2008
By and Among

APPLEBY TRUST (MAURITIUS) LIMITED,
acting solely in its capacity as Trustee of the Bison Purpose Trust,

as the Trustee,

BISON ACQUISITION CORPORATION,

as BAC,

SCM METAL PRODUCTS, INC.,

as SCM,

GIBRALTAR PACIFIC, INC.,

as Pacific,

GIBRALTAR INTERNATIONAL, INC.,

as International

and

GIBRALTAR STEEL CORPORATION OF NEW YORK,

as GSCNY

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE 1. DEFINITIONS     1  
 
           
1.01
  Definitions     1  
1.02
  Rules of Construction     10  
 
            ARTICLE 2. PURCHASE AND SALE     10  
 
           
2.01
  Deposit In Escrow; Purchase and Sale of the Shares     10  
2.02
  Payment of Purchase Price     11  
2.03
  Closing     11  
2.04
  Closing Deliveries by the Sellers     11  
2.05
  Closing Deliveries by the Purchasers     12  
2.06
  Adjustment to the Purchase Price at Closing     13  
2.07
  Post Closing Adjustment to Purchase Price     13  
2.08
  Purchase Price Allocation. Of the total     15  
 
            ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF THE SUBSIDIARIES AND
THE SELLERS     16  
 
           
3.01
  Organization, Authority and Qualification of the Sellers and the Subsidiaries
    16  
3.02
  Subsidiaries     16  
3.03
  Capitalization; Officers and Directors     16  
3.04
  Due Authorization     17  
3.05
  No Conflict     18  
3.06
  Governmental Consents and Approvals     18  
3.07
  Financial Information     18  
3.08
  No Undisclosed Liabilities     18  
3.09
  Governmental Authorizations and Regulations     18  
3.10
  Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions     19  
3.11
  Litigation     19  
3.12
  Compliance with Laws     20  
3.13
  Material Contracts     20  
3.14
  Intellectual Property     21  
3.15
  Owned Real Property     21  
3.16
  Leased Real Property     22  
3.17
  Customers and Suppliers     23  
3.18
  Taxes     23  
3.19
  Environmental Matters     25  
3.20
  Employee Benefits Plans     26  
3.21
  Labor Matters     28  
3.22
  Insurance     29  
3.23
  Tangible Personal Property     29  
3.24
  Product Warranties     29  
3.25
  No Brokers     30  

i



--------------------------------------------------------------------------------



 



                      Page
3.26
  Corporate Books and Records     30  
3.27
  Related-Party Transactions     30  
3.28
  Bank Accounts; Lockboxes     30  
3.29
  Bonds and Letters of Credit     30  
3.30
  Obligations and Rights under Prior Acquisition Agreements     31  
 
            ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS     31  
 
           
4.01
  Organization and Authority and the Purchaser     31  
4.02
  No Conflict     31  
4.03
  Governmental Consents and Approvals     32  
4.04
  No Brokers     32  
4.05
  Litigation     32  
4.06
  Investment Intention     32  
 
            ARTICLE 5. COVENANTS AND ADDITIONAL AGREEMENTS     32  
 
           
5.01
  Conduct of Business Prior to the Closing     32  
5.02
  Access     35  
5.03
  Confidentiality     35  
5.04
  German Regulatory Approval.     35  
5.05
  Non-Competition     35  
5.06
  Further Action     36  
5.07
  Legal Privileges     37  
5.08
  Preservation of Records     37  
5.09
  Employee Benefits/Severance     37  
5.10
  Credit Support and Loan Agreement     39  
5.11
  Cash Collections     39  
5.12
  Intercompany Arrangements     39  
5.13
  Contribution of Assets Prior to the Closing     40  
 
            ARTICLE 6. CONDITIONS TO CLOSING     40  
 
           
6.01
  Conditions to Obligations of the Parties     40  
6.02
  Conditions to Obligations of the Purchasers     40  
 
            ARTICLE 7. INDEMNIFICATION     41  
 
           
7.01
  Survival; Remedies for Breach     41  
7.03
  Indemnification of the Sellers     42  
7.04
  Procedures for Indemnification     42  
7.05
  Additional Limits on Rights to Indemnification     43  
7.06
  Procedures for Third-Party Claims     44  
7.07
  Indemnification for Pre-Closing Environmental Matters     45  
7.08
  Effect of Indemnification     46  
 
            ARTICLE 8. TERMINATION     46  
 
           
8.01
  Termination     46  
8.02
  Effect of Termination     47  
 
            ARTICLE 9. TAXES     47  

ii



--------------------------------------------------------------------------------



 



                      Page
9.01
  Preparation of Tax Returns     47  
9.02
  Cooperation with Respect to Tax Returns     47  
9.03
  Review of Tax Returns     48  
9.04
  Payment of Taxes     48  
9.05
  Tax Audits     49  
9.06
  Refund Claims     50  
9.07
  Tax Indemnification. The     50  
9.08
  Discontinuation of Tax Sharing Arrangements     51  
9.09
  Disputes     51  
 
            ARTICLE 10. GENERAL PROVISIONS     51  
 
           
10.01
  Expenses     51  
10.02
  Notices     51  
10.03
  Headings     53  
10.04
  Severability     53  
10.05
  Entire Agreement     53  
10.06
  Assignment     53  
10.07
  No Third Party Beneficiaries     53  
10.08
  Amendment and Waiver     53  
10.09
  Governing Law     53  
10.10
  Consent To Jurisdiction     54  
10.11
  Waiver of Jury Trial     54  
10.12
  Public Announcements     54  
10.13
  Counterparts; Effectiveness     54  

iii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 3,
2008, is by and among Bison Acquisition Corporation, a Delaware corporation
(“BAC”), Appleby Trust (Mauritius) Limited, a company organized under the laws
of Mauritius, acting solely in its capacity as trustee of the Bison Purpose
Trust (the “Trustee” and, together with BAC, the “Purchasers”), SCM Metal
Products, Inc., a Delaware corporation (“SCM”), Gibraltar Pacific Inc., a
Mauritius corporation (“Pacific”), Gibraltar International, Inc., a Delaware
corporation (“International”), and Gibraltar Steel Corporation of New York, a
New York corporation (“GSCNY” and together with International, the “Sellers”).
R E C I T A L S:
     SCM is engaged in the manufacturing, marketing and distributing of
non-ferrous metal powder products for use by customers in various industries.
Pacific is the owner of all of the Ownership Interests of SCM Metal Products
(Suzhou) Co., Ltd., a wholly foreign-owned enterprise organized under the laws
of the People’s Republic of China (“SCM Asia”), which is engaged in the business
of manufacturing, marketing and distributing of non-ferrous metal powder
products for use by customers in various industries.
     GSCNY is the owner of all the issued and outstanding capital stock of SCM
and International is the owner of all of the issued and outstanding shares of
ordinary stock of Pacific.
     GSCNY desires to sell all of the issued and outstanding capital stock of
SCM to BAC on the other terms and conditions set forth herein and BAC desires to
purchase all of the issued and outstanding capital stock of SCM from GSCNY on
the other terms and conditions set forth herein.
     International desires to sell all of the issued and outstanding shares of
ordinary stock of Pacific to the Trustee on the other terms and conditions set
forth herein and the Trustee desires to purchase all of the issued and
outstanding shares of ordinary stock of Pacific from International on the other
terms and conditions set forth herein.
CONSIDERATION:
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
and covenants hereinafter set forth, the parties hereto hereby agree as follows:
ARTICLE 1.
DEFINITIONS
     1.01 Definitions. In this Agreement, unless the context otherwise requires,
the following terms shall have the following meanings:
     “Acceptance Notice” shall have the meaning ascribed to such term in
Section 2.07(c).
     “Action” means any judicial, administrative, regulatory or arbitral action,
suit, proceeding (public or private), claim or governmental proceeding.

1



--------------------------------------------------------------------------------



 



     “Adjusted Established Net Working Capital” shall mean, in the event that
there is an adjustment to the Purchase Price at Closing in accordance with the
provisions of Section 2.06 hereof, an amount equal to the Estimated Deposit Date
Net Working Capital as finally agreed (or deemed agreed) in accordance with the
provisions of Section 2.06(b).
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of determining whether a Person is an Affiliate, the term
“control” and its correlative forms “controlled by” and “under common control
with” shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of securities, contract or otherwise.
     “Agreement” shall have the meaning ascribed to such term in the first
paragraph hereof.
     “Ancillary Agreements” means the Note, the Transition Services Agreement
and any other documents or instruments required to be executed and/or delivered
pursuant to the terms of this Agreement.
     “BAC” shall have the meaning ascribed to such term in the first paragraph
hereof.
     “Basket Amount” shall have the meaning ascribed to such term in
Section 7.05(a)(i).
     “Business” means: (a) the manufacturing, marketing and distributing of
non-ferrous metal powder products for use by customers in various industries by
SCM; (b) the rights and liabilities of Pacific arising in connection with its
ownership of all of the Ownership Interests of SCM Asia; and (c) the
manufacturing, marketing and distributing of non-ferrous metal powder products
for use by customers in various industries by SCM Asia.
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.
     “Business Real Property” shall have the meaning ascribed to such term in
Section 3.19(a).
     “Cash Settle-Up” shall have the meaning ascribed to such term in
Section 5.01(c).
     “Closing” shall have the meaning ascribed to such term in Section 2.03.
     “Closing Date” shall have the meaning ascribed to such term in
Section 2.03.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Competitive Business” shall have the meaning ascribed to such term in
Section 5.05(a)(i).
     “Continuing Employees” shall have the meaning ascribed to such term in
Section 5.09(a).

2



--------------------------------------------------------------------------------



 



     “Contract” means any written or oral contract, agreement, mortgage, deed of
trust, bond, indenture, lease, license, note, franchise, certificate, option,
warrant, right, instrument or other commitment or obligation.
     “Credit Support Arrangements” shall have the meaning ascribed to such term
in Section 5.10.
     “Current Assets” means, on a particular date, without duplication, the
Subsidiaries’ aggregate accounts receivable, inventory, prepaid expenses and
other assets that are likely to be converted into cash, sold, exchanged, or
expensed in the ordinary course of business of the Subsidiaries, within one year
of such date consistent with past practices of the Subsidiaries, but excluding
cash and any deferred Tax asset, and in each case as determined in accordance
with GAAP; provided, however, that (i) up to One Million U.S. Dollars
(U.S.$1,000,000) of cash held by SCM Asia shall be included on a
dollar-for-dollar basis in determining Current Assets, and (ii) if and to the
extent the aggregate amount of cash held by SCM Asia exceeds One Million U.S.
Dollars (U.S.$1,000,000), 90% of the amount of such cash in excess of One
Million U.S. Dollars (U.S.$1,000,000) shall be included in determining Current
Assets.
     “Current Liabilities” means, on a particular date, without duplication, the
Subsidiaries’ aggregate Indebtedness (whether any such Indebtedness is a current
or a long term liability under GAAP), accounts payable and accrued expenses
payable, including the Transaction Bonus Accrual and any real estate and other
current Taxes payable by the Subsidiaries, but excluding any deferred Tax
liabilities and any current U.S. income Taxes payable, in each case as
determined in accordance with GAAP.
     “Default Amount” shall have the meaning ascribed to such term in
Section 2.06(b).
     “Deposit Date” shall mean the date of this Agreement.
     “Deposit Date Balance Sheet” shall mean the balance sheet of the Business
as finally determined, as of the close of business local time on the Deposit
Date, pursuant to Section 2.07.
     “Deposit Date Net Working Capital” means the Net Working Capital as of the
close of business local time on the Deposit Date, as finally determined pursuant
to Section 2.07.
     “Dispute Notice” shall have the meaning ascribed to such term in
Section 2.07(c).
     “Employee Plans” shall have the meaning ascribed to such term in
Section 3.20(a).
     “Encumbrance” means any security interest, pledge, mortgage, lien, charge,
encumbrance, adverse claim, impairment, conditional sale agreement, retention
agreement, easement, servitude, restriction or limitation of any kind or nature.
     “Environmental Laws” means all Federal, state, local and foreign Laws (as
hereinafter defined), orders, judgments and consent decrees as in effect on or
prior to the Deposit Date relating to or governing the protection of health,
safety or environment or that otherwise imposes liability or standards of
conduct concerning: (i) protection of the indoor or outdoor environment;
(ii) pollution or pollution control; and (iii) the management, containment,
manufacture,

3



--------------------------------------------------------------------------------



 



possession, presence, use, processing, generation, transportation, treatment,
storage, disposal, Release, abatement, removal, remediation or handling of or
exposure to any hazardous, toxic, deleterious, carcinogenic, mutagenic,
radioactive, corrosive, reactive, injurious or otherwise harmful chemical,
constituent, substance, material, product or waste, and including, without
limitation, the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. 136
et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), the
Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”)
(42 U.S.C. 9601 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. 2601 et seq.), the Occupational Safety and
Health Act (29 U.S.C. 651 et seq.), the Hazardous Material Transportation Act
(49 U.S.C. 1801 et seq.), and any similar Federal, state, local or foreign Laws
and all rules and regulations promulgated according thereto, all as amended from
time to time.
     “Environmental Permits” means any and all Permits required pursuant to any
Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Escrow Account” shall mean the escrow account established by the Escrow
Agent to hold the Purchase Price and the Shares pending Closing.
     “Escrow Agent” shall mean Lippes Mathias Wexler Friedman LLP.
     “Established Net Working Capital” means Thirty One Million Four Hundred
Twenty Three Thousand U.S. Dollars (U.S. $31,423,000).
     “Estimated Deposit Date Working Capital” shall have the meaning ascribed to
such term in Section 2.06(a).
     “FCO Approval” means the expiration of all required waiting periods with
respect to the application for approval from the German Federal Cartel Office or
a written statement from the German Federal Cartel Office confirming that the
application referred to in Section 5.04 will not be reviewed.
     “Financial Statements” shall have the meaning ascribed to such term in
Section 3.07.
     “GAAP” means U.S. generally accepted accounting principles consistently
applied with the historical practices of SCM.
     “Gibraltar” means Gibraltar Industries, Inc., a Delaware corporation, which
is the direct or indirect owner of all the issued and outstanding capital stock
of the Sellers.
     “Governmental Authority” means any government or governmental,
administrative or regulatory body thereof, whether Federal, state, local or
foreign, any agency or instrumentality thereof and any court, tribunal or
judicial or arbitral body thereof.
     “Governmental Order” means any order, writ, judgment, stipulation,
determination or award made, issued or entered into by or with any Governmental
Authority.

4



--------------------------------------------------------------------------------



 



     “GSCNY” shall have the meaning ascribed to such term in the first paragraph
hereof.
     “Hazardous Material” means any: (a) “hazardous waste” as defined in the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), as
amended through the Deposit Date, and regulations promulgated thereunder;
(b) any “hazardous substance” as defined in CERCLA; (c) petroleum and any
constituent, derivative or by-products thereof; and (d) any hazardous, toxic,
carcinogenic, mutagenic, radioactive, corrosive, reactive or otherwise harmful
chemical, constituent, substance, material, product or waste, the use, handling,
presence, exposure to or Release of which is regulated by or pursuant to any
applicable Environmental Law.
     “Holdings” means Bison Holding Corporation, a Delaware corporation.
     “Indebtedness” means, with respect to any indicated Person, in each case on
a consolidated basis: (i) all indebtedness for borrowed money of such Person and
its subsidiaries, (ii) all indebtedness secured by any Encumbrance on property
owned by such Person or its subsidiaries, whether or not the indebtedness
secured has been assumed, (iii) all obligations of such Person for the deferred
purchase price of property or services other than trade payables incurred in the
ordinary course of business and not overdue, (iv) all leases of such Person and
its subsidiaries required to be capitalized in accordance with U.S. generally
accepted accounting principles, (v) all obligations of such Person and its
subsidiaries evidenced by bonds, debentures, notes, mortgages or other similar
instruments, (vi) all pension and post-retirement related liabilities of such
Person and its subsidiaries, (vii) all amounts owing by such Person to
Affiliates, (viii) any letters of credit and any obligations of such Person and
its subsidiaries thereunder, (ix) all outstanding checks, overdrafts and similar
obligations, (x) all guarantees of or other assurances of payment by such Person
or its subsidiaries with respect to any obligations described in clauses
(i) through (ix) immediately above of another Person, and (xi) any premium,
accrued interest and prepayment penalties, if any, with respect to any of the
foregoing.
     “Indemnified Party” shall have the meaning ascribed to such term in
Section 7.04(a).
     “Indemnifying Party” shall have the meaning ascribed to such term in
Section 7.04(a).
     “Independent Accounting Firm” shall have the meaning ascribed to such term
in Section 2.07(c).
     “Intellectual Property” means all Software (as hereinafter defined),
patents, copyrights, works of authorship, technology, trade secrets, including
methods, techniques, processes and know-how, inventions, proprietary data,
formulae and research and development data; all trademarks, trade names, trade
dress, logos, domain names, service marks and service names; all registrations,
applications, recordings, licenses and common-law rights relating thereto; all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom, all
rights to obtain renewals, reissues, continuations, reexaminations, divisions or
other extensions of legal protections pertaining thereto, and all goodwill
relating to the foregoing.
     “International” shall have the meaning ascribed to such term in the first
paragraph hereof.

5



--------------------------------------------------------------------------------



 



     “June 30 Balance Sheet” means the balance sheet of the Business, dated as
of June 30, 2008, a copy of which has been delivered to the Purchasers.
     “Law” means any statute, law, ordinance, regulation, rule, code or other
requirement of any Governmental Authority in effect on or prior to the Deposit
Date.
     “Leases” means any and all leases of tangible personal property used in the
conduct of the Business or to which any of the Subsidiaries is a party or by
which the properties or assets of any of the Subsidiaries are bound.
     “Liability” means any debt, loss, damage, adverse claim, fine, penalty,
liability or obligation of any kind, whether direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, absolute, contingent,
matured or unmatured, liquidated or unliquidated, disputed or undisputed, due or
to become due and whether in contract, tort, strict liability or otherwise.
     “Losses” shall mean damages, liabilities, deficiencies, claims, fines,
penalties, actions, demands, judgments, interest, losses, or costs or expenses
of whatever kind including reasonable attorneys’ fees; provided, however, that
“Losses” shall not include punitive damages or other special damages except to
the extent imposed in connection with a Third-Party Claim. For the avoidance of
doubt, in the event that an Indemnified Party incurs any additional Liabilities
or expenses other than as a result of a Third Party Claim which it is determined
that the Indemnified Party is entitled to be indemnified from and against, the
amount of the Losses which the Indemnified Party shall be entitled to recover
from the Indemnifying Party shall not be calculated by using a multiple of
earnings that may have been used in arriving at or that may be reflective of the
Purchase Price.
     “Material Adverse Effect” means a change, event, occurrence, violation,
inaccuracy or circumstance, the effect of which is or would be reasonably
expected to be both material and adverse to: (a) the business, assets,
properties, results of operations or condition (financial or otherwise) of the
Subsidiaries taken as a whole; or (b) the ability of the Sellers or the
Purchasers to consummate the transactions contemplated by this Agreement;
provided, however, that, Material Adverse Effect shall not include any such
change, event, occurrence, violation, inaccuracy or circumstance that the
Sellers can demonstrate resulted from: (i) changes in business or economic
conditions affecting the U.S., Chinese or global economies; (ii) changes in the
industry in which SCM operates generally; (iii) changes in the industry in which
SCM Asia operates generally; (iv) changes in stock markets, credit markets, Tax
(as hereinafter defined) rates or new Taxes, interest rates, exchange rates or
other matters affecting the U.S., Chinese or global economies generally; (v) the
enactment or implementation of any new Law; (vi) the adoption of any required
change in U.S. generally accepted accounting principles; (vii) the issuance
after the date hereof of any orders, decrees, policies, consents or judgments of
any regulatory authority or court; (viii) any act, omission or event to which
the Purchasers have explicitly consented in writing; and (ix) the execution and
delivery of this Agreement (including any event occurring as a result of any
announcement relating to this Agreement); but, with respect to each of the
foregoing exceptions, only if and to the extent such change, enactment,
implementation, adoption or event does not have a disproportionately material
effect on the Subsidiaries as compared to similarly situated companies in
substantially the same industries.

6



--------------------------------------------------------------------------------



 



     “Material Contracts” shall have the meaning ascribed to such term in
Section 3.13.
     “Net Working Capital” means Current Assets minus Current Liabilities as of
the close of business local time on the Deposit Date. For the avoidance of
doubt, and notwithstanding the use of the term “GAAP” in the definitions of
Current Assets, Current Liabilities and Indebtedness, (i) the financial
statements of SCM Asia used in the calculation of Net Working Capital shall be
as of as of the close of business local time on the Deposit Date and not in
arrears and (ii) the amount of any retiree medical liability shall be determined
in accordance with FAS 106).
     “Note” means that certain subordinated promissory note of Holdings in
substantially the form of Exhibit A attached hereto.
     “Objection Period” shall have the meaning ascribed to such term by
Section 2.07(b).
     “Owned Real Property” shall have the meaning ascribed to such term in
Section 3.15(a).
     “Ownership Interests” means Pacific’s investment ownership in SCM Asia and
shall be construed to be within the meaning of “Ownership Interest” as defined
and used in the Regulations.
     “Pacific” shall have the meaning ascribed to such term in the first
paragraph hereof.
     “Pacific Share” means one (1) share of ordinary stock, par value $1.00 per
share, of Pacific.
     “PBGC” shall have the meaning ascribed to such term in Section 3.20(e).
     “Permit” means all approvals, licenses, permits, authorizations,
certificates, qualifications, registrations and authorizations issued by any
Governmental Authority, and applications therefor.
     “Permitted Liens” means each of the following: (a) liens for Taxes that are
not yet due or delinquent; (b) easements, covenants, restrictions and/or rights
of way which do not individually or in the aggregate materially interfere with
the right or ability to use or operate the Owned Real Property as such Owned
Real Property is currently used; (c) statutory liens created in the ordinary
course of business that are not yet delinquent or which are being contested in
good faith and which are not, individually or in the aggregate, material to the
Business; (d) imperfections of title or encumbrances, if any, which are not
substantial in amount, do not materially detract from the value of the property
subject thereto and do not materially restrict or impair the use of such
property; and (e) zoning, building or similar restrictions relating to or
affecting the Owned Real Property provided that the Owned Real Property is in
compliance therewith.
     “Person” means any individual, corporation, general partnership, limited
partnership, limited liability company, limited liability partnership,
association, trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

7



--------------------------------------------------------------------------------



 



     “Personal Property Leases” shall have the meaning ascribed to such term in
Section 3.23(a).
     “Prior APA” shall have the meaning ascribed to such term in
Section 7.07(e).
     “Proposed Deposit Date Balance Sheet” means a balance sheet of the
Business, prepared by BAC in accordance with GAAP and containing a statement of
the Net Working Capital.
     “Purchase Price” shall mean Forty Seven Million Two Hundred Fifty Thousand
U.S. Dollars (U.S.$47,250,000,000).
     “Purchaser Health Plans” shall have the meaning ascribed to such term in
Section 5.09(a).
     “Purchaser Indemnified Party” shall have the meaning ascribed to such term
in Section 7.02(a).
     “Purchasers” shall have the meaning ascribed to such term in the first
paragraph of this Agreement and “Purchaser” shall mean either of the Purchasers.
     “Purchasers’ 401(k) Plan” shall have the meaning ascribed to such term in
Section 5.09(c).
     “Regulations” means the Several Regulations Regarding Change of Ownership
Interest of the Investors in Foreign Investment Enterprises, promulgated on
May 29, 1997 by the Ministry of Foreign Trade and Economic Cooperation and the
State Administration for Industry and Commerce of the People’s Republic of
China.
     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, dumping of Hazardous Materials into the
environment.
     “Requisite Consents” shall have the meaning ascribed to such term in
Section 3.05.
     “SCM Asia” shall have the meaning ascribed to such term in the recitals.
     “SCM Health Plan” shall have the meaning ascribed to such term in
Section 5.09(a).
     “SCM Shares” means one hundred (100) shares of common stock, no par value
per share, of SCM.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller Indemnified Party” shall have the meaning ascribed to such term in
Section 7.03.
     “Sellers” shall have the meaning ascribed to such term in the first
paragraph hereof and “Seller” means either of the Sellers.
     “Sellers’ 401(k) Plan” shall have the meaning ascribed to such term in
Section 5.09(c).

8



--------------------------------------------------------------------------------



 



     “Shares” means the Pacific Share and the SCM Shares.
     “Software” means any and all: (a) computer programs including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, including all software developed by, for, or in
connection with the Business and all software that any Subsidiary licenses,
leases or otherwise obtains, directly or indirectly, from third parties;
(b) databases and compilations, including any and all data and collections of
data, whether machine readable or otherwise; (c) descriptions, flow charts and
other work product used to design, plan, organize and develop any of the
foregoing, screens, menus, buttons and icons; and (d) all documentation,
including user manuals and other training documentation related to any of the
foregoing.
     “Specified Representations” means the representations and warranties of the
Sellers and the Subsidiaries contained in Sections 3.01, 3.03, 3.04 and 3.25 and
the representations and warranties of the Purchasers contained in Sections 4.01
and 4.04.
     “Straddle Period” shall have the meaning ascribed to such term in
Section 9.01(b).
     “Subsidiary” or “Subsidiaries” means each of Pacific, SCM and SCM Asia.
     “Survival Period” shall have the meaning ascribed to such term by
Section 7.01(a).
     “Tax Authority” means a Federal, state, local or foreign Governmental
Authority having jurisdiction over the assessment, determination, collection or
imposition of any Tax, as the context requires.
     “Tax Returns” means all returns (including information returns),
declarations, reports, estimates and statements regarding Taxes, required to be
filed with any Tax Authority.
     “Tax or Taxes” means all Federal, state, local or foreign taxes, charges,
fees, levies or other assessments, including without limitation, all net income,
gross income, gross receipts, value added, activity, capital, capital stock,
inventory, sales, use, ad valorem, transfer, franchise, profits, license,
withholding, payroll, employment, excise, estimated, severance, stamp,
occupation, property or other taxes, customs, duties, fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
fines, additions to tax or additional amounts imposed by any Tax Authority.
     “Termination Date” shall have the meaning ascribed to such term in
Section 8.01.
     “Third Party Claim” shall have the meaning ascribed to such term in
Section 7.04(a).
     “To the knowledge,” “known by” or “known” (and any similar phrase) means,
with respect to the Sellers, to the actual knowledge of any of Brian Lipke,
Henning Kornbrekke, Kenneth Smith, Paul Murray, Barton White, Susan Montgomery,
Thomas Murphy, Jill Spaulding and Anil Nadkarni.
     “Transaction Bonus Accrual” means an accrual in the amount equal to the
aggregate amount of the transaction bonuses to be paid by the Purchasers as
provided in Section 5.09(b)

9



--------------------------------------------------------------------------------



 



plus the employer portion of any payroll Taxes and other amounts payable by SCM
in connection therewith.
     “Transition Services Agreement” shall mean the Transition Services
Agreement in substantially the form attached hereto as Exhibit B attached
hereto.
     “Trustee” shall have the meaning ascribed to such term in the first
paragraph hereof.
     “WARN Act” means the United States Worker Adjustment and Retraining
Notification Act and the rules and regulations promulgated thereunder.
     1.02 Rules of Construction.
          (a) Unless the context of this Agreement otherwise clearly requires:
(i) references to the plural include the singular, and references to the
singular include the plural; (ii) references to any gender include the other
genders; (iii) the words “include,” “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation”; (iv) the term “or” has the inclusive meaning represented
by the phrase “and/or”; (v) the terms “hereof”, “herein”, “hereunder”, “hereto”
and similar terms in this Agreement refer to this Agreement as a whole and not
to any particular provision of this Agreement; (vi) the terms “day” and “days”
mean and refer to calendar day(s); and (vii) the terms “year” and “years” mean
and refer to calendar year(s).
          (b) Unless otherwise set forth herein, references in this Agreement
to: (i) any document, instrument or agreement (including this Agreement)
includes and incorporates all exhibits, schedules and other attachments thereto;
and (ii) a particular Law means such Law as in effect (including any amendments,
modifications or supplements thereto) on the date hereof and the Deposit Date.
All Article, Section, Exhibit and Schedule references herein are to Articles,
Sections, Exhibits and Schedules of this Agreement, unless otherwise specified.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if all parties had prepared
it.
ARTICLE 2.
PURCHASE AND SALE
     2.01 Deposit In Escrow; Purchase and Sale of the Shares.
          (a) Concurrently with the execution of this Agreement, (i) the Sellers
shall deposit with the Escrow Agent the certificates evidencing the SCM Shares,
accompanied by appropriate stock transfer powers and with all requisite stock
transfer tax stamps attached, and (ii) the Purchasers shall deposit with the
Escrow Agent (x) the Note, fully executed by Holdings and counter-signed by
GSCNY, and (y) funds (to be paid by wire transfer of immediately available funds
to such account as may be specified by the Escrow Agent) in an aggregate amount
equal to (A) the Purchase Price minus (B) the principal amount of the Note minus
(C) the difference between the Established Net Working Capital and the Default
Amount. As soon as possible following the execution of this Agreement and in any
event prior to the Closing, (x) the Sellers shall deposit with the Escrow Agent
the certificate evidencing the Pacific Share, accompanied by an appropriate
stock transfer power and with all requisite stock transfer tax

10



--------------------------------------------------------------------------------



 



stamps attached and (y) the Purchasers shall deposit with the Escrow Agent the
certificate evidencing the outstanding shares of BAC (which is the collateral
securing the Note), accompanied by appropriate stock transfer powers executed in
blank. The Escrow Agent shall hold the Shares, the Note and the deposited funds
pending the Closing in accordance with the terms of that certain letter
agreement of even date herewith by and among the Escrow Agent, BAC and GSCNY.
          (b) Subject to the terms and conditions of this Agreement, on the
Closing Date: (a) GSCNY shall sell, assign, transfer, convey and deliver the SCM
Shares to BAC, and BAC shall purchase, acquire and accept the SCM Shares from
GSCNY; and (b) International shall sell, assign, transfer, convey and deliver
the Pacific Share to the Trustee, and the Trustee shall purchase, acquire and
accept the Pacific Share from International, in each case free and clear of all
Encumbrances.
     2.02 Payment of Purchase Price. The Purchase Price may be adjusted pursuant
to Section 2.06 and Section 2.07 at and subsequent to the Closing. At the
Closing, the Purchase Price as adjusted pursuant to Section 2.06, if applicable,
shall be paid by the Purchasers to the Sellers in accordance with the allocation
in Section 2.08 and shall be paid by instructing the Escrow Agent to (i) deliver
the Note to the Sellers and (ii) pay, by wire transfer of immediately available
funds to an account or accounts specified by GSCNY and International,
respectively, in an aggregate amount equal to (A) the Purchase Price, as
adjusted pursuant to Section 2.06, if applicable, minus (B) the principal amount
of the Note. If and to the extent that the funds deposited with the Escrow Agent
(exclusive of any interest on such funds) are less than the amount required to
be funded as provided above, the Purchasers shall pay, by supplemental wire
transfer of immediately available funds to an account or accounts specified by
GSCNY and International, respectively, the amount of such shortfall. If the
funds deposited with the Escrow Agent (exclusive of any interest on such funds)
are greater than the amount required to be funded as provided above, the Escrow
Agent shall be authorized to remit such excess funds to the Purchasers, by wire
transfer of immediately available funds to an account or accounts specified by
the Purchasers. Any interest that may accrue with respect to funds deposited
with the Escrow Agent shall be for the account of the Sellers; provided,
however, that in the event any funds are remitted by the Escrow Agent to the
Purchasers at Closing, the Purchasers shall be entitled to receive a
proportionate share of the accrued interest in the Escrow Account.
     2.03 Closing. Subject to the terms and conditions of this Agreement, the
sale and purchase of the Shares shall take place and become effective at a
closing (the “Closing”) to be held at the offices of Lippes Mathias Wexler
Friedman LLP. The parties may also agree to close the transactions contemplated
hereby through the mutual exchange of documents and funds in a manner acceptable
to the parties and their respective counsel without the need for a meeting of
the parties to conduct the Closing. The Closing shall take place on the date
that is one (1) day following the satisfaction or waiver in writing of the
conditions precedent to the Closing described in Article 6 (other than those
conditions that by their nature can only be satisfied at the Closing) or on such
other date as may be mutually agreed to by the parties (the date on which the
Closing occurs being hereinafter the “Closing Date”).
     2.04 Closing Deliveries by the Sellers. At the Closing, subject to
satisfaction or waiver of each of the conditions to the obligations of the
Sellers set forth in Section 6.01 of this

11



--------------------------------------------------------------------------------



 



Agreement, Sellers shall deliver or cause the Escrow Agent to deliver to the
Purchasers the following:
          (a) stock certificates representing the Shares, duly endorsed in blank
or accompanied by stock transfer powers and with all requisite stock transfer
tax stamps attached
          (b) the Transition Services Agreement signed by the Sellers;
          (c) the certificates referred to in Section 6.02(a);
          (d) a FIRPTA certificate, if requested;
          (e) a copy of (i) the Certificate of Incorporation of SCM, as amended,
certified by the Secretary of SCM and accompanied by a certificate of the
Secretary of SCM, dated as of the Closing Date, stating that no amendments have
been made to such Certificate of Incorporation since such date; (ii) the By-laws
of SCM, certified by the Secretary of SCM; and (iii) Good Standing Certificates
for SCM from the Secretaries of State of the State of Delaware and North
Carolina; (iv) the organizational documents of Pacific, as amended, certified by
the Secretary of Pacific and accompanied by a certificate of the Secretary of
Pacific, dated as of the Closing Date, stating that no amendments have been made
to such organizational documents; and (v) a copy of the organizational documents
of SCM Asia, certified by the Secretary (or equivalent) of SCM Asia and
accompanied by a certificate of the Secretary (or equivalent) of SCM Asia, dated
as of the Closing Date, stating that no amendments have been made to such
organizational documents;
          (f) copies of all Requisite Consents that have been obtained;
          (g) a written resignation from each director and officer of each of
SCM, Pacific and SCM Asia;
          (h) the minute books (or equivalent) of the Subsidiaries;
          (i) any payment required to be made by the Sellers to the Subsidiaries
under the Cash Settle-Up; and
          (j) such other documents as the Purchasers shall reasonably request.
     2.05 Closing Deliveries by the Purchasers. At the Closing, subject to
satisfaction or waiver of each of the conditions to the obligations of the
Purchasers set forth in Section 6.02 of this Agreement, the Purchasers shall
deliver or instruct the Escrow Agent to deliver to the Sellers:
          (a) the Note (together with the certificate evidencing the outstanding
shares of BAC, as the collateral securing the Note, and the related stock powers
executed in blank) and the funds referred to in Section 2.02;
          (b) the Transition Services Agreement signed by BAC;

12



--------------------------------------------------------------------------------



 



          (c) a Good Standing Certificate of BAC issued by the Secretary of
State of its jurisdiction of organization;
          (d) any payment required to be made by the Subsidiaries to the Sellers
under the Cash Settle-Up; and
          (e) such other documents as the Sellers shall reasonably request.
     2.06 Adjustment to the Purchase Price at Closing.
          (a) No later than four (4) Business Days after the Deposit Date, GSCNY
shall cause to be prepared and delivered to BAC a good faith estimate of the Net
Working Capital of the Business as of the Deposit Date (the “Estimated Deposit
Date Net Working Capital”), which shall be prepared from the books and records
of the Business and shall represent a best estimate of the matters set forth
therein based on the most current financial information available as of such
date. Based on the Estimated Deposit Date Net Working Capital prepared and
delivered to BAC pursuant to the terms hereof, GSCNY shall also cause to be
prepared and delivered to BAC a statement of the amount, if any, by which such
Estimated Deposit Date Net Working Capital is expected to be greater than or
less than the Established Net Working Capital.
          (b) BAC shall review such statements and shall provide GSCNY with
notice of any disagreement with such calculations within two (2) Business Days
of the BAC’s receipt of such statements. Upon the receipt by GSCNY of any such
notice of disagreement from BAC, BAC and GSCNY shall attempt to resolve in good
faith any disagreements concerning such calculations prior to the Closing Date.
GSCNY shall provide BAC with access to all documents, books and records used by
GSCNY in preparing such statements. If BAC and GSCNY are able to resolve any
disagreements as to such calculations prior to the Closing Date, then the amount
of the Estimated Deposit Date Net Working Capital as mutually agreed to by BAC
and GSCNY shall be conclusive and binding on the Sellers and BAC and shall be
used to adjust the Purchase Price at Closing. If BAC and GSCNY are unable to
resolve any such dispute prior to the Closing Date, then BAC and GSCNY shall be
deemed to have agreed that the amount of the Estimated Deposit Date Net Working
Capital is Thirty One Million One Hundred Forty Three Thousand U.S. Dollars
(U.S.$31,143,000) (the “Default Amount”).
          (c) The Purchase Price will be adjusted at Closing as follows: (i) the
cash portion of the Purchase Price payable at Closing as provided in
Section 2.02 shall be increased, on a dollar-for-dollar basis, by the amount, if
any, by which the agreed to (or deemed agreed) Estimated Deposit Date Net
Working Capital exceeds the Established Net Working Capital; or (ii) the cash
portion of the Purchase Price payable at Closing as provided in Section 2.02
shall be decreased, on a dollar-for-dollar basis, by the amount, if any, by
which the agreed to (or deemed agreed) Estimated Deposit Date Net Working
Capital is less than the Established Net Working Capital, subject to further
adjustment as provided in Section 2.07 below.
     2.07 Post Closing Adjustment to Purchase Price. The Purchase Price shall be
subject to adjustment after the Closing as follows:

13



--------------------------------------------------------------------------------



 



          (a) BAC shall prepare and deliver the Proposed Deposit Date Balance
Sheet to GSCNY no later than the end of the one hundred and twenty (120) day
period beginning on the first day following the Closing Date.
          (b) The Proposed Deposit Date Balance Sheet and the Net Working
Capital as stated therein shall be deemed to be final, binding and conclusive on
the parties (at which time the Proposed Deposit Date Balance Sheet shall be
deemed to constitute the Deposit Date Balance Sheet and the Net Working Capital
reflected in the Proposed Deposit Date Balance Sheet shall be deemed to be the
Deposit Date Net Working Capital) upon the earliest of: (i) the date that GSCNY
delivers an Acceptance Notice to BAC; (ii) in the event that GSCNY does not
deliver an Acceptance Notice or a Dispute Notice to BAC before the end of the
sixty (60) day period beginning on the first day following the date on which the
Proposed Deposit Date Balance Sheet is delivered by BAC to GSCNY (the “Objection
Period”), the first day following the expiration of such Objection Period; and
(iii) in the event that GSCNY delivers a Dispute Notice to BAC within the
Objection Period, the date on which all disputes between GSCNY and BAC
concerning the amount of the Net Working Capital have been resolved in writing,
whether by agreement of BAC and GSCNY or by the Independent Accounting Firm as
provided for by Section 2.06(c).
          (c) During the Objection Period, BAC shall provide GSCNY with
reasonable access to all of the applicable documents, books and records used by
BAC in preparing the Proposed Deposit Date Balance Sheet. GSCNY shall have the
right to either accept or dispute the amounts reflected on the Proposed Deposit
Date Balance Sheet, including the amount of the Net Working Capital as reflected
therein, by delivering written notice (as applicable, an “Acceptance Notice” or
a “Dispute Notice”) to BAC before the expiration of the Objection Period. The
Dispute Notice shall identify with reasonable particularity each disputed item
on the Proposed Deposit Date Balance Sheet, specify the amount of such dispute
and set forth the general basis for each item in dispute. In the event of such a
dispute, GSCNY and BAC shall attempt in good faith to reconcile their dispute,
and any resolution by them as to any disputed items shall be final, binding and
conclusive on GSCNY and BAC. If GSCNY and BAC are unable to reach a resolution
of their differences within thirty (30) days following the date GSCNY delivers
the Dispute Notice to BAC (or such longer period as they may agree in writing),
then GSCNY and BAC shall promptly submit any remaining disputed items to any
independent accounting firm of at least regional reputation mutually acceptable
to GSCNY and BAC (the “Independent Accounting Firm”). If any remaining disputed
items are submitted to the Independent Accounting Firm for resolution: (i) each
party will furnish to the Independent Accounting Firm such workpapers and other
documents and information relating to the remaining disputed items as the
Independent Accounting Firm may reasonably request and are available to such
party, and each party will be afforded the opportunity to present to the
Independent Accounting Firm any material relating to the disputed items and to
discuss (in the presence of the other party) the resolution of the disputed
items with the Independent Accounting Firm; (ii) the Independent Accounting Firm
will use its good faith efforts to resolve the disputed items within thirty
(30) days of submission of the disputed items to the Independent Accounting
Firm; (iii) the determination by the Independent Accounting Firm, as set forth
in a written notice to GSCNY and BAC setting forth the reasons underlying such
determination, shall be final, binding and conclusive on GSCNY and BAC; and
(iv) the fees and disbursements of the Independent Accounting Firm shall be
split equally between BAC on the one hand and Sellers on

14



--------------------------------------------------------------------------------



 



the other hand. If GSCNY delivers a Dispute Notice to BAC before the expiration
of the Objection Period, the Net Working Capital as determined by written
agreement of GSCNY and BAC, or as determined by the Independent Accounting Firm,
shall be deemed to be the Deposit Date Net Working Capital and shall be
conclusive and binding on the Sellers and BAC.
          (d) The provisions of this Section 2.07(d) shall apply only in the
event that the Purchase Price is not adjusted at Closing in accordance with the
provisions of Section 2.06 above. In the event that the Deposit Date Net Working
Capital is less than the Established Net Working Capital or greater than the
Established Net Working Capital, within ten (10) Business Days after the
Proposed Deposit Date Balance Sheet is deemed to be final, binding and
conclusive on the parties, a cash adjustment to the amount of the Purchase Price
shall be made, on a dollar-for-dollar basis, as follows: (i) in the event that
the Deposit Date Net Working Capital is less than the Established Net Working
Capital, then the Sellers shall pay the Purchasers (allocated between BAC and
the Trustee as they may so request) the amount by which the Established Net
Working Capital exceeds the Deposit Date Net Working Capital, together with
interest thereon as determined below in immediately available funds by wire
transfer to an account or accounts specified by the Purchasers; and (ii) in the
event that the Deposit Date Net Working Capital is greater than Established Net
Working Capital, then the Purchasers shall pay to the Sellers the amount by
which the Deposit Date Net Working Capital exceeds the Established Net Working
Capital together with interest thereon as provided below in immediately
available funds by wire transfer to an account or accounts specified by the
Sellers.
          (e) The provisions of this Section 2.07(e) shall apply only in the
event that the Purchase Price is adjusted at Closing in accordance with the
provisions of Section 2.06 above. In the event that the Deposit Date Net Working
Capital is less than or greater than the Adjusted Established Net Working
Capital, within ten (10) Business Days after the Proposed Deposit Date Balance
Sheet is deemed to be final, binding and conclusive on the parties, a cash
adjustment to the amount of the Purchase Price shall be made, on a
dollar-for-dollar basis, as follows: (i) in the event that the Deposit Date Net
Working Capital is less than the Adjusted Established Net Working Capital, then
the Sellers shall pay the Purchasers (allocated between BAC and the Trustee as
they may so request) the amount by which the Adjusted Established Net Working
Capital exceeds the Deposit Date Net Working Capital, together with interest
thereon as determined below in immediately available funds by wire transfer to
an account or accounts specified by the Purchasers; and (ii) in the event that
the Deposit Date Net Working Capital is greater than the Adjusted Established
Net Working Capital then the Purchasers shall pay to the Sellers the amount by
which the Deposit Date Net Working Capital exceeds the Adjusted Net Working
Capital together with interest thereon as provided below in immediately
available funds by wire transfer to an account or accounts specified by the
Sellers.
          (f) The amount payable by Sellers to the Purchasers or by the
Purchasers to Sellers as determined by the provisions of Section 2.07(d) or
(e) above, as applicable, shall bear interest from the Closing Date to the date
that any such payment is made at an annual rate equal to five percent (5%).
     2.08 Purchase Price Allocation. Of the total Purchase Price, as adjusted
from time to time, 78% of such amount shall be allocated to the SCM Shares and
22% of such amount shall be allocated to the Pacific Share. The forgoing
allocations shall be used in reporting the Tax

15



--------------------------------------------------------------------------------



 



consequences of the transactions contemplated by this Agreement and neither the
Sellers nor the Purchasers shall take any position (whether in connection with
audits, Tax Returns or otherwise) that is inconsistent with such allocations,
except as may otherwise be required pursuant to applicable Tax Law.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF THE SUBSIDIARIES AND THE SELLERS
     Each of the Sellers and the Subsidiaries hereby, jointly and severally,
make the following representations and warranties, as of the date hereof, which
representations and warranties shall be qualified and added to by the Schedules;
provided that, the disclosure of an item in one section of the Schedules shall
be deemed to modify both: (a) the representations and warranties contained in
the Section of this Agreement to which it corresponds in number; and (b) any
other representation and warranty of the Sellers and the Subsidiaries in this
Agreement to the extent that it is or should be readily apparent from a reading
of such disclosure item that it would also qualify or apply to such other
representation and warranty:
     3.01 Organization, Authority and Qualification of the Sellers and the
Subsidiaries. Each of the Subsidiaries is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and each
Subsidiary has, all necessary power and authority (i) to own, operate or lease
all the properties and assets now owned, operated or leased by it and to carry
on its respective business as it has been and is now being conducted and
(ii) except for SCM Asia, which is not a party to this Agreement, to execute and
deliver this Agreement and each of the other related documents and to perform
its obligations hereunder. The Sellers have all requisite corporate power and
authority to consummate the transactions contemplated hereby and thereby. Each
Subsidiary is, duly licensed or qualified to do business and is in good standing
in: (a) each jurisdiction in which the properties owned or leased by such
Subsidiary are located; and (b) where the operation of its business makes such
licensing or qualification necessary or desirable, except for those
jurisdictions in which the failure of any Subsidiary to be so qualified would
not have a Material Adverse Effect. Schedule 3.01 attached hereto contains a
list of the jurisdictions of organization of the Sellers and the Subsidiaries
and a list of all jurisdictions in which each of the Subsidiaries is duly
licensed or qualified to do business.
     3.02 Subsidiaries. Other than: (a) Pacific’s ownership of all of the
Ownership Interests of SCM Asia; and (b) SCM’s 20% membership interest in Cupron
Advanced Materials, LLC, a Delaware limited liability company, none of the
Subsidiaries own any capital stock or other equity interest in any Person.
Except as provided in Schedule 3.02, the 20% membership interest in Cupron
Advanced Materials, LLC is owned by SCM, free and clear of all Encumbrances.
     3.03 Capitalization; Officers and Directors.
          (a) The authorized capital stock of SCM consists of an aggregate of
one hundred (100) shares of common stock, no par value per share. The SCM Shares
constitute all of the issued and outstanding capital stock of SCM. The SCM
Shares were duly authorized for issuance and are validly issued, fully paid and
non-assessable.

16



--------------------------------------------------------------------------------



 



          (b) The Pacific Share constitutes the only issued and outstanding
share of Pacific. The Pacific Share was duly authorized for issuance and is
validly issued.
          (c) The Ownership Interests constitute all of the ownership interests
of SCM Asia. The Ownership Interests were duly authorized for issuance and are
validly issued.
          (d) Except as required by applicable Law, there is no existing option,
warrant, call, right, commitment or other agreement of any character to which
any of the Sellers or the Subsidiaries is a party or which are binding on any of
the Sellers or the Subsidiaries requiring, and there are no securities of any of
the Sellers or the Subsidiaries outstanding which upon conversion or exchange
would require, the issuance, sale or transfer of any additional shares of
capital stock or other equity securities of the Subsidiaries or other securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase shares of capital stock or other equity securities of the Subsidiaries.
GSCNY is the record and beneficial owner of the SCM Shares, International is the
record and beneficial owner of the Pacific Share and Pacific is the record and
beneficial owner of the Ownership Interests of SCM Asia. Except as required by
Law and the liens securing certain credit facilities described in the Second
Amended and Restated Credit Agreement by and among Gibraltar and GSCNY, KeyBank
National Association as Administrative Agent and Lead Arranger and the Lenders
named therein dated as of August 31, 2007, which liens will be released at
Closing, all of the Shares are owned by the Sellers free and clear of any and
all Encumbrances and, at the Closing, the Purchasers will acquire good and valid
title to the Shares, clear of all Encumbrances (other than as contemplated by
Section 4.06). Other than this Agreement, and except as described in
Schedule 3.05 none of the Shares or Ownership Interests are subject to any
voting trust agreement or other contract, commitment, agreement or arrangement
restricting or relating to the voting or dividend rights or disposition of the
Shares or Ownership Interests.
          (e) Schedule 3.03(e) sets forth, a list and the identity of all of the
officers and directors of each of the Subsidiaries.
     3.04 Due Authorization. The execution and delivery of this Agreement and
the Ancillary Agreements by each of the Sellers and the Subsidiaries (other than
SCM Asia), the performance by each of the Sellers and each of the Subsidiaries
(other than SCM Asia), as applicable, of its respective obligations hereunder
and thereunder, and the consummation by such Persons of the transactions
contemplated hereby and, as applicable, thereby have been duly authorized by all
requisite corporate action on the part of each such Person. This Agreement and
each Ancillary Agreement have been duly executed and delivered by the Sellers
and the Subsidiaries (other than SCM Asia) and (assuming due authorization,
execution and delivery by the Purchasers and any other parties thereto other
than the Sellers and such Subsidiaries), this Agreement and each such Ancillary
Agreement constitutes a legal, valid and binding obligation of each of the
Sellers and such Subsidiaries enforceable against each such party in accordance
with its terms, subject to applicable Law, bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors rights and
remedies generally and subject, as to enforceability, to rules of law governing
specific performance, injunctive relief and to general principles of equity.

17



--------------------------------------------------------------------------------



 



     3.05 No Conflict. Except as described in Schedule 3.05, assuming that all
consents, approvals, authorizations and other actions described in Schedule 3.05
have been obtained and all filings and notifications listed in Schedule 3.05
have been made, the execution, delivery and performance of this Agreement and
the Ancillary Agreements by each of the Sellers and the Subsidiaries, as
applicable, does not and will not: (a) violate, conflict with or result in the
breach of any provision of their respective organizational documents;
(b) conflict with or violate any Law or Governmental Order applicable to the
Sellers or the Subsidiaries, or any of their respective assets, properties or
businesses; or (c) conflict in any material way with, result in any material
breach of, constitute a material default (or event which with the giving of
notice or lapse of time, or both, would become such a default) under, require
any consent under, or give to others any rights of termination, amendment,
acceleration, suspension, revocation or cancellation of, or result in the
creation of any material Encumbrance on any of the assets of any of the
Subsidiaries under the terms of any Material Contract. Except as set forth in
Schedule 3.05, the Sellers have obtained all third party consents shown as being
required in Schedule 3.05 (collectively, the “Requisite Consents”).
     3.06 Governmental Consents and Approvals. Except as otherwise described in
Schedule 3.06, the execution, delivery and performance of this Agreement and the
Ancillary Agreements by the Sellers and the Subsidiaries, as applicable, does
not require any consent, approval, authorization or other order of, action by,
filing with or notification to any Governmental Authority.
     3.07 Financial Information. Prior to the date hereof, Sellers have
delivered to the Purchasers true and complete copies of (a) the June 30 Balance
Sheet and the related statements of income for the six (6) month period then
ended, and (b) true and complete copies of a balance sheet for the Business as
of December 31, 2007, and the related statements of income for the twelve (12)
month period then ended (together with the financial statements referred to in
subdivision (a) of this Section, collectively referred to herein as the
“Financial Statements”). The Financial Statements (x) were prepared in good
faith from the books and records of the Business and, except as otherwise
described in Schedule 3.07, in accordance with U.S. generally accepted
accounting principles, (y) are accurate and present fairly the financial
condition and results of operations of the Subsidiaries as of the dates thereof
or for the periods covered thereby and (z) include and identify all adjustments
that are necessary for a fair presentation of the financial condition of the
Business and the results of the operations of the Business as of the dates
thereof or for the periods covered.
     3.08 No Undisclosed Liabilities. Except as set forth in the Financial
Statements, in the Schedules hereto generally and on Schedule 3.08 specifically,
there are no material Liabilities of the Business other than Liabilities which
have been incurred since June 30, 2008 in the ordinary course of business,
consistent with past practices. This Section 3.08 shall not apply to undisclosed
Liabilities with respect to those matters set forth in Section 3.18 (Taxes) or
Section 3.19 (Environmental Matters).
     3.09 Governmental Authorizations and Regulations. Set forth on
Schedule 3.09 is a true and complete list of all material Permits held by a
Subsidiary or relating to or necessary for the operation of the Business as
currently conducted. Except as set forth on Schedule 3.09, (i) the Subsidiaries
have obtained, and are in compliance in all material respects with, all such

18



--------------------------------------------------------------------------------



 



Permits, (ii) all such Permits are in full force and effect, (iii) the Sellers
and the Subsidiaries have not received any written notice from any Governmental
Authority that any such Permits will be or are threatened to be modified,
suspended or revoked, and, to the knowledge of the Sellers, there is no reason
to believe, that any such Permits will be modified, suspended or revoked, or
that any such Permits have not been timely renewed or reapplied for by a
Subsidiary, or cannot be renewed, transferred or otherwise obtained by the
Purchasers in the ordinary course of business. The Permits held by the
Subsidiaries and listed on Schedule 3.09 are all the Permits necessary to the
conduct of the Business as presently conducted.
     3.10 Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions. Since June 30, 2008, except as disclosed in Schedule 3.10, each of
the Subsidiaries has conducted its respective business in the ordinary course
and consistent with past practices. As amplification and not limitation of the
foregoing, except as disclosed in Schedule 3.10, since June 30, 2008, none of
the Subsidiaries have: (a) made any change in tax or accounting methods,
principles or practices or any method of calculating any bad debt, contingency
or other reserve for accounting, financial reporting or Tax purposes or made or
changed any material Tax election, or settled any tax controversy matter or
matters; (b) made any material changes in the customary methods of operating its
business including, without limitation, practices and policies relating to
marketing, selling and pricing; (c) amended, terminated, cancelled or
compromised any material claims; (d) entered into any material agreement,
arrangement or transaction with any of its directors, officers, employees or
shareholders other than those contemplated by this Agreement or for compensation
in the ordinary course of business consistent with past practices; (e) granted
any general increase in the compensation payable or to become payable to its
officers, employees or consultants (including any such increase pursuant to any
bonus, pension, profit-sharing or other plan or commitment), of any Subsidiary
or any special increase in the compensation payable or to become payable to any
such officer, employee or consultant, or made any bonus payments to any such
officer, employee or consultant, except for normal, bargained, merit or cost of
living payments or increases made in the ordinary course of business; (f) made
capital expenditures or commitments on behalf of or relating to its business in
excess of $500,000 in the aggregate or failed to make any capital expenditures
in accordance with existing commitments or budgeted amounts; (g) sold,
transferred or disposed of, or agreed to sell, transfer or dispose of, any
material assets of the Business other than in the ordinary course of business,
consistent with past practice; (h) acquired any material assets of the Business
except in the ordinary course of business, nor acquired or merged with any other
business; (i) incurred or created any material Encumbrances on any of the assets
of the Business; (j) experienced any destruction, damage or other loss (whether
or not covered by insurance) of any material asset or material property of the
Business; (k) incurred any material Liability outside the ordinary course of
business; (l) initiated any litigation other than as required to protect and
preserve the Business and its assets where the failure to initiate such
litigation would result in expiration of statutes of limitations or waivers of
contractual rights; (m) agreed, whether in writing or otherwise, to take any
action described in this Section 3.10; (n) taken any action or agreed to take
any action provided for in Section 5.01(b) below; or (o) suffered any Material
Adverse Effect.
     3.11 Litigation. Except as set forth on Schedule 3.11, there is no Action
pending or, to the knowledge of the Sellers, overtly threatened against the
Sellers or the Subsidiaries, or the Business or its properties or assets, before
any court, or before any Governmental Authority. Furthermore, there is no Action
pending or threatened before any court, arbitrator, or

19



--------------------------------------------------------------------------------



 



governmental, regulatory, or administrative official, body, or authority against
the Sellers or the Subsidiaries, or, to the knowledge of the Sellers, against
any other Person, that is reasonably likely to prevent or materially delay the
consummation of the transactions contemplated by this Agreement.
     3.12 Compliance with Laws.
          (a) Except as described on Schedule 3.12(a), each of the Subsidiaries
has, in all material respects, conducted and continues to conduct, in all
material respects, its business in accordance with all Laws and Governmental
Orders applicable to it and no Subsidiary is in material violation of any such
Law or Governmental Order, or any judicial or administrative interpretation
thereof.
          (b) No Subsidiary has, and to the knowledge of the Sellers, no agent
of the Business has, directly or indirectly, agreed to give, or has given,
offered, authorized, promised, made or agreed to make, any gifts of money or
similar benefit (other than incidental gifts of articles of nominal value) to
any actual or potential customer, supplier, governmental employee or any Person
in a position to assist or hinder such Person in connection with any actual or
proposed transaction other than payments required or permitted by Law of the
applicable jurisdiction and in compliance with the U.S. Foreign Corrupt
Practices Act.
          (c) This Section 3.12 shall not apply to those specific matters set
forth in Section 3.18 (Taxes) or Section 3.19 (Environmental Matters).
     3.13 Material Contracts. Schedule 3.13 sets forth all of the following
Contracts to which any of the Subsidiaries is a party or by which the property
or assets of any of the Subsidiaries is bound (collectively, the “Material
Contracts”): (a) Contracts with the Sellers, any Affiliate or any current or
former officer or director of the Sellers or any of the Subsidiaries;
(b) Contracts pursuant to which any party is required to purchase or sell a
stated portion of its requirements or output from or to another party;
(c) Contracts for the sale of any assets of a Subsidiary other than sales of
inventory in the ordinary course of business; (d) Contracts containing covenants
of a Subsidiary not to compete in any line of business or with any other Person
in any geographical area; (e) Contracts relating to the borrowing of money,
including indebtedness under capital leases; (f) any other Contracts that:
(i) involve, individually, the expenditure by a Subsidiary of more than $250,000
annually, (ii) are not cancelable upon 30 or fewer days notice without any
liability or (iii) require performance by any party more than one year from the
date hereof; (g) Contracts that provide for the receipt of payment by a
Subsidiary of $250,000 or more annually; (h) Contracts requiring a Subsidiary to
pay, perform, discharge or otherwise guarantee any debt or obligation of any
Person; (i) Contracts relating to ownership of equity interests in any Person,
other than an Affiliate, by any of the Sellers or the Subsidiaries;
(j) Contracts containing any provisions that are contingent upon the occurrence
of or prohibit any change in ownership of a Subsidiary; and (k) Contracts (other
than those disclosed pursuant to clauses (a) through (j) above) that (i) are
material to the Business, (ii) were entered into other than in the ordinary
course of business or (iii) are to be performed other than in the ordinary
course of business. Except as set forth on Schedule 3.13, all of the Material
Contracts to which any of the Subsidiaries is a party: (i) are the legal, valid
and binding obligation of such Subsidiary, enforceable against such Subsidiary
in accordance with their respective terms,

20



--------------------------------------------------------------------------------



 



subject to applicable Law, bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and subject,
as to enforceability, to rules of law governing specific performance, to
injunctive relief, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity) and (ii) are in full
force and effect. Unless otherwise stated in Schedule 3.13, none of the
Subsidiaries is in default in any material respect under any Material Contract
and, to the knowledge of the Sellers, no other party is in default under the
terms of any Material Contract. Prior to the date hereof, true, correct and
complete copies of all Material Contracts have been provided to the Purchasers.
     3.14 Intellectual Property.
          (a) Except as set forth on Schedule 3.14(b)(a), each Subsidiary owns
or has rights to use all the Intellectual Property which is used or owned by
such Subsidiary in its respective business, free and clear of any Encumbrance
(other than any license or other agreement under which such Subsidiary obtains
its rights from third parties). Schedule 3.14(a) sets forth a list of all
material Intellectual Property (other than know-how and trade secrets) owned,
used, held for use or licensed by any of the Subsidiaries, and any licenses or
other agreements relating thereto, and, for Intellectual Property owned by any
of the Subsidiaries, indicates whether and where any such Intellectual Property
has been registered or filed with the United States Patent and Trademark Office,
the United States Copyright Office or the corresponding office of any other
jurisdictions. To the knowledge of the Sellers, neither the Intellectual
Property nor the conduct of Business materially conflicts with or infringes
upon, and to the knowledge of the Sellers no one has asserted to any of the
Subsidiaries or the Sellers in writing that the Intellectual Property or the
conduct of the Business materially conflicts with or infringes upon, any
intellectual property owned by any third party. Except as disclosed in
Schedule 3.14(a), none of the Subsidiaries has granted any outstanding licenses
or other rights, or obligated itself to grant licenses or other rights in or to
any of the Intellectual Property.
          (b) Except as set forth on Schedule 3.14(b), at the Closing, the
Subsidiaries will own valid title to, or hold a valid license to use, the
Intellectual Property set forth in Schedule 3.14(a), free and clear of all
Encumbrances other than Permitted Liens. Such Intellectual Property constitutes
all of the proprietary rights necessary for the lawful and efficient operation
of the Business as currently conducted. The Sellers and the Subsidiaries have
taken commercially reasonable steps to protect the proprietary Intellectual
Property of the Subsidiaries, including without limitation paying all filing and
maintenance fees and filing all required documents to maintain in effect all
patents and registered trademarks included in such Intellectual Property.
          (c) No Seller or Subsidiary is in default under and, to the knowledge
of the Sellers, no third party is in default under, any license, sublicense or
agreement by which a Seller or a Subsidiary holds or has given to others the
right to use any Intellectual Property related to or necessary for the conduct
of the Business.
     3.15 Owned Real Property.
          (a) Schedule 3.15(a) lists the street address of each parcel of real
property owned by SCM, together with a general description of the use of each
such facility (collectively,

21



--------------------------------------------------------------------------------



 



the “Owned Real Property”). Except for the Owned Real Property and as otherwise
set forth on Schedule 3.15(a), neither Pacific nor SCM Asia owns any real
property or improvements thereon, and no other real property is used in the
conduct of the Business by the Subsidiaries. The use by SCM Asia of any real
property in connection with the operations of its business complies in all
material respects with the provisions of applicable Law relating to the use of
real property in the People’s Republic of China.
          (b) SCM has good and valid title to the Owned Real Property, free and
clear of all Encumbrances other than Permitted Liens or as disclosed in
Schedule 3.15(b).
          (c) There are no parties other than SCM in possession of any parcel of
Owned Real Property or any portion thereof, and there are no leases, subleases,
licenses, concessions or other agreements, written or oral, granting to any
party or parties the right of use or occupancy of any of the Owned Real Property
or any portion thereof. There are no outstanding options or rights of first
refusal to purchase the Owned Real Property or any portion thereof or interest
therein.
          (d) The Owned Real Property used by SCM is supplied with utilities
adequate for the use and operation of SCM’s business in the manner currently
conducted, including, without limitation, gas, electricity, water, telephone,
sanitary sewer and stormwater management.
          (e) To the knowledge of the Sellers, there are no proceedings in
eminent domain or other proceedings pending or threatened, affecting any portion
of the Owned Real Property or any means of ingress or egress thereto.
          (f) The Owned Real Property and the present uses and operations
thereof comply in all material respects with, and neither SCM nor the Sellers
have received written notice from any Governmental Authority that a portion of
the Owned Real Property, or any building or improvement located thereon,
currently violates in any material respect, any Law, (other than any
Environmental Laws, as to which the representations and warranties of the
Sellers and the Subsidiaries are solely contained in Section 3.19), including
those Laws relating to zoning, building, land use, health and safety, fire, air,
sanitation and noise control and all deed and other title covenants and
restrictions. The Subsidiaries have maintained the buildings, structures and
other improvements located at each Owned Real Property in the ordinary course
and have not deferred the maintenance of any such assets.
     3.16 Leased Real Property. Except as set forth on Schedule 3.16, none of
the Subsidiaries lease, license or otherwise occupy any real property or
improvements thereon other than the Owned Real Property. The use of any real
property used by SCM Asia in connection with the operations of its business
complies in all material respects with the provisions of applicable Law relating
to the use of real property in the People’s Republic of China. Without limiting
the generality of the foregoing, SCM Asia has obtained the land use rights to
the real property used by SCM Asia in accordance with all applicable Laws of the
Peoples Republic of China and has paid the land use premium with respect thereto
in full. There are no parties other than SCM Asia in possession of any parcel of
real property used by SCM Asia or any portion thereof, and there are no leases,
subleases, licenses, concessions or other agreements, written or oral, granting
to any party or parties the right of use or occupancy of such real property or
any

22



--------------------------------------------------------------------------------



 



portion thereof. Such real property is supplied with utilities adequate for the
use and operation of SCM Asia’s business in the manner currently conducted,
including, without limitation, gas, electricity, water, telephone, sanitary
sewer and stormwater management. To the knowledge of the Sellers, there are no
proceedings in eminent domain or other proceedings pending or threatened,
affecting any portion of such real property or any means of ingress or egress
thereto. The Subsidiaries have maintained the buildings, structures and other
improvements located at such real property in the ordinary course and have not
deferred the maintenance of any such assets.
     3.17 Customers and Suppliers. Schedule 3.17 sets forth a list of: (a) the
names of the top ten (10) customers of each of SCM and SCM Asia by revenue
during the preceding two (2) years and the percentage of revenue represented by
each such customer during the preceding two (2) years; and (b) the top five
(5) suppliers of each of SCM and SCM Asia by payments during the preceding two
(2) years and the percentage of payments represented by each such supplier
during the preceding two (2) years. There are no outstanding material disputes
with any customer or supplier of the Business, and no material customer or
supplier has notified a Seller or a Subsidiary in writing that it will not do
business or that it will materially reduce its business with SCM or SCM Asia, or
that it will require any modification of the terms of its agreements with the
Business or a Subsidiary and, to the knowledge of the Sellers, no material
customer or supplier has notified a Seller or Subsidiary that it intends to
materially reduce its business or requires any modification in terms of its
agreements with the Business or a Subsidiary.
     3.18 Taxes.
          (a) Except as set forth on Schedule 3.18: (i) All Tax Returns required
to be filed with respect to the Business or any Subsidiary have been timely
filed; (ii) all Taxes shown on such Tax Returns or otherwise due or payable have
been timely paid except as expressly and correctly reserved on the June 30
Balance Sheet for current taxes payable; (iii) neither the Internal Revenue
Service nor any other Tax Authority is currently claiming or asserting in
writing, or, to the knowledge of the Sellers, orally, against any of the
Subsidiaries, any adjustment, deficiency or claim for payment of additional
Taxes, nor, to the knowledge of the Sellers, is there any basis for any such
claim or assertion; (iv) there are no Tax examinations, audits, proceedings,
deficiencies, refund litigation or proposed adjustments, and to the knowledge of
the Sellers, no such matters threatened, by which any Tax Return of the Business
or any Subsidiary is currently being or has in the past three (3) years examined
by any Tax Authority; (v) there are no pending or, to the knowledge of the
Sellers, threatened Actions or proceedings for the assessment or collection of
Taxes against any of the Subsidiaries; (vi) there are no Tax liens on any assets
of a Subsidiary or the Business; (vii) there is no contract, agreement, plan or
arrangement covering any employee or former employee of SCM that would result,
separately or in the aggregate, in the payment of any amount that would by
reason of the transactions contemplated hereby (A) not be deductible under
Section 162(a)(1) or 404 of the Code or (B) constitute an “excess parachute
payment” within the meaning of Section 280G of the Code; (viii) none of the
Subsidiaries has, at any time, been a member of any partnership or joint venture
or the holder of a beneficial interest in any trust for any period for which the
statute of limitations for any Tax potentially applicable as a result of such
membership or holding has not expired; (ix) all Taxes required to be withheld,
collected or deposited by the Business or a Subsidiary have been timely
withheld, collected or deposited and, to the extent required, have

23



--------------------------------------------------------------------------------



 



been timely paid to the relevant Tax Authority, and without limiting the
foregoing, each of the Subsidiaries has (A) properly withheld all income, social
security and similar Taxes and paid all payroll Taxes to the proper Tax
Authority with respect to all persons properly characterized as employees of the
Business for Tax purposes, (B) properly obtained all certifications, and made
all applicable filings, relating to exemptions from Taxes required by Law to be
obtained or made in connection with the Business, and (C) collected any and all
sales, use, transfer and similar Taxes required or permitted to be collected in
connection with the Business, or has on hand documented evidence of the
applicable purchaser’s exemption from the payment of same; (x) SCM is a United
States Person as defined in Section 7701(a)(30) of the Code; (xi) the Sellers
have delivered to the Purchasers true and complete copies of all Federal, State
and local income Tax Returns of SCM and all applicable foreign Tax Returns for
each of Pacific and SCM Asia for all open taxable years; (xii) no claim has been
made since January 1, 2003 by a Tax Authority in a jurisdiction in which Tax
Returns are not filed by a Subsidiary, that such Subsidiary is subject to
taxation by that jurisdiction; (xiii) none of the Subsidiaries has at any time
been treated (including under any double taxation arrangement) as resident for
any tax purpose, or as subject to tax by virtue of having a permanent
establishment or other place of business, in any jurisdiction other than the
jurisdiction of its incorporation; (xiv) none of the Subsidiaries constitutes a
permanent establishment of any other Person, business or enterprise for any tax
purpose; and (xv) SCM does not have any “deferred gains” with respect to any
“intercompany transactions” within the meaning of Treas. Reg. § 1.1502-13.
          (b) Schedule 3.18(b) contains a list and description of: (i) any
outstanding waivers or agreements entered into or obtained at any time extending
the applicable statute of limitations with respect to the assessment of any Tax
or the audit of any Tax Return due from the Business or a Subsidiary; (ii) any
power of attorney that is currently in force and has been granted with respect
to any matter relating to Taxes that could affect the Business or a Subsidiary;
(iii) any deficiencies proposed or agreed to (plus interest and any penalties)
as a result of any ongoing audit of any Tax Return of the Business or a
Subsidiary and the extent to which such deficiencies have been paid, reserved
against, settled, or are being contested in good faith by appropriate
proceedings; (iv) any outstanding Tax sharing, Tax allocation or Tax indemnity
agreement or similar contract or arrangement to which any Subsidiary is a party
or by which any Subsidiary is bound; and (v) any Tax “holiday” or similar Tax
incentive program available to any of the Subsidiaries.
          (c) No Subsidiary has any liability for the Taxes of any other Person
(other than another Subsidiary) under Treas. Reg. Section 1.1502-6 (or any
similar provision of state, local or foreign Law), as a transferee or successor,
by contract, applicable Law or otherwise. No Subsidiary has been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897 of the Code.
          (d) No Subsidiary has constituted either a “distributing corporation”
or a “controlled corporation” in a distribution of stock qualifying for Tax-free
treatment under Section 355 of the Code (i) in the two (2) years prior to the
date of this Agreement, or (ii) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) that includes the transactions
contemplated by this Agreement.

24



--------------------------------------------------------------------------------



 



          (e) None of the assets of SCM (i) are property that is required to be
treated as being owned by any other Person pursuant to the so-called “safe
harbor lease” provisions of former Section 168(f)(8) of the Code, (ii) directly
or indirectly secure any debt the interest on which is tax exempt under Section
103(a) of the Code or (iii) are “tax-exempt use property” within the meaning of
Section 168(h) of the Code.
          (f) No Subsidiary has been or will be required to include any material
adjustment in taxable income for any Tax period (or portion thereof) pursuant to
Section 481 or Section 263A of the Code or any comparable provision under state
or foreign Tax Law as a result of transactions, events or accounting methods
employed prior to the Deposit Date.
          (g) SCM has (i) not been a “reporting corporation” subject to the
information reporting and record maintenance requirements of Section 6038A of
the Code and the regulations promulgated thereunder; (ii) disclosed on its
federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code; and (iii) not engaged in a transaction that the
Internal Revenue Service has identified by regulation or other form of published
guidance as a listed transaction, as set forth in Treas. Reg. § 1.6011-4(b)(2).
          (h) No Subsidiary has any net operating loss, net capital loss, or any
credits, for federal (and each state) income tax purposes and under any
comparable provisions of foreign law. Except as may result from the consummation
of the transactions contemplated hereby, no federal Section 382 limitation (or
state or local equivalent) exists with respect to the net operating loss
carryforwards, if any, of SCM.
     3.19 Environmental Matters.
          (a) Except as set forth on Schedule 3.19(a), no Release in violation
of any Environmental Law has occurred on any Owned Real Property or other real
property occupied by the Business or a Subsidiary (collectively, the “Business
Real Property”) during the period of the Business’ or a Subsidiaries’ ownership,
occupancy, or operation thereof in a manner or quantity which triggered a
reporting obligation under any Environmental Law or constituted a reportable
event under an existing Environmental Law or Environmental Permit, or in a
manner which would require remediation under any Environmental Law, nor, to the
knowledge of the Sellers has there been any such Release prior to the ownership,
occupancy or operation by the Business or a Subsidiary of any Business Real
Property.
          (b) The operations of the Business presently comply and, except as set
forth on Schedule 3.19(b), to the knowledge of the Sellers have at all times
complied in all material respects, with applicable Environmental Laws, and the
Subsidiaries have no material liabilities under any Environmental Laws. Except
as set forth in Schedule 3.19(b), there is no condition in or under any Business
Real Property that would require remediation under applicable Environmental
Laws. Neither a Seller nor any Subsidiary has received any written communication
in the last three (3) years (or that is still pending, regardless of when
received) from or on behalf of any Governmental Authority or other third party:
(i) of any material noncompliance of any Business Real Property with
Environmental Laws or of any condition thereon that would require remediation
under applicable Environmental Laws or (ii) that any

25



--------------------------------------------------------------------------------



 



Business Real Property or any property to which SCM has directly or indirectly
transported or arranged for the transportation of any Hazardous Material is
currently on any federal or state “Superfund” list.
          (c) Except as set forth on Schedule 3.19(c), no administrative order,
consent order, settlement agreement, suit or material citation to which a
Subsidiary is a party with respect to any Environmental Law, Hazardous Materials
or Releases has been received by the Sellers or a Subsidiary with respect to or
in connection with the operation of any Business Real Property or any off-site
location to which Hazardous Materials used or generated by the Business have
been transported or disposed of or have come to be located.
          (d) Except as set forth on Schedule 3.19(d), all Hazardous Materials
used, generated or disposed of by the Subsidiaries have been disposed of in
compliance in all material respects with all applicable Environmental Laws.
          (e) Schedule 3.19(e) contains a list of any operations or locations of
the Subsidiaries that are implementing any remedial requirements under the
federal Resource Conservation and Recovery Act, as amended, or under any
comparable Law.
          (f) The Sellers have disclosed or made available for inspection all
material environmental audits, investigations, assessments and studies by third
parties relating to the environmental condition of the Business Real Property,
contamination of the Business Real Property by Hazardous Material, or the
compliance of the Business with, or potential liability under, any Environmental
Laws which are in the Sellers’ or the Subsidiaries’ possession or control.
     3.20 Employee Benefits Plans.
          (a) Schedule 3.20(a) sets forth a list of all employee benefit plans
(within the meaning of Section 3(3) of ERISA) and all other material employee
benefit, pension, profit-sharing, bonus, stock option, stock purchase, share
appreciation right, restricted stock, incentive, deferred compensation, retiree
medical or life insurance, supplemental retirement, severance, retention, “stay”
or other benefit plans, programs or arrangements, written or oral, in which any
officer, consultant or employee, whether active or terminated, of the
Subsidiaries participated, with respect to which a Subsidiary has any Liability
or which are maintained, contributed to or sponsored by a Subsidiary or any of
its Affiliates for the benefit of any current employee or officer of a
Subsidiary or any former employee of a Subsidiary (hereinafter the “Employee
Plans”). Except as disclosed in Schedule 3.20(a), each Employee Plan is in
writing and, prior to the date hereof, Sellers have made available to the
Purchasers a true and complete copy of each Employee Plan and, with respect to
each such Plan, true, correct and complete copies of (i) any associated trust,
custodial, insurance or service agreements, and any written policies or
procedures used in Plan administration, (ii) any annual report, actuarial
report, or disclosure materials (including specifically any summary plan
descriptions) submitted to any governmental agency or distributed to
participants or beneficiaries thereunder in the current or any of the three
(3) preceding calendar years and (iii) the most recently received IRS
determination letters and any governmental advisory opinions, rulings,
compliance statements, closing agreements, or similar materials specific to such
Plan. Except as set forth in Schedule 3.20(a), a Subsidiary has

26



--------------------------------------------------------------------------------



 



not contributed to or been obligated to contribute to any “multiemployer plan”
within the meaning of Section 3(37) of ERISA. Except as otherwise disclosed in
Schedule 3.20(a), a Subsidiary has made no express or implied commitment to
modify, change or terminate any Employee Plan other than a modification, change
or termination required by Law.
          (b) Each Employee Plan which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS
that it is so qualified, and each related trust which is intended to be exempt
from federal income Tax pursuant to Section 501(a) of the Code has received a
determination letter from the IRS that it is so exempt, and no fact or event has
occurred since the date of such determination letter that has or would be
reasonably likely to adversely affect such qualification or exemption, as the
case may be, or requires or would be reasonably likely to require action under
the compliance resolution programs of the Internal Revenue Service to preserve
such qualification.
          (c) With respect to each Employee Plan, a Subsidiary is not currently
liable for any material Tax arising under Section 4971, 4972, 4975, 4979, 4980
or 4980B of the Code, and no fact or event exists which would give rise to any
such liability. No Subsidiary has incurred any liability under or arising out of
ERISA (other than any liability for premiums to the Pension Benefit Guaranty
Corporation arising in the ordinary course), and no fact or event exists that
would result in such a liability. None of the assets of a Subsidiary are the
subject of any lien arising under Section 302(f) of ERISA or Section 412(n) of
the Code and no Subsidiary has been required to post any security under
Section 307 of ERISA or Section 401(a)(29) of the Code with respect to any
Employee Plan, and no fact or event exists which would give rise to any such
lien or requirement to post any such security. Except as set forth on
Schedule 3.20(c), timely payment has been made of all amounts required of the
Subsidiaries under the terms of each such Employee Plan or applicable Law
(determined without regard to any waiver of legally applicable funding
requirements), and no accrued liability under the terms of such Employee Plans
or applicable Law exist with respect to a Subsidiary. There exists no event or
condition that has or will subject any Subsidiary to any liability under the
terms of any Employee Plans, ERISA, the Code, or any other applicable Law, other
than contributions, benefits or liabilities contemplated by such Employee Plans.
          (d) Each Employee Plan is now and has been operated in all material
respects in accordance with the terms of such Employee Plan and the requirements
prescribed (whether as a matter of substantive law or as necessary to secure
favorable tax treatment) by all applicable Laws, including, without limitation,
ERISA and the Code. Except as set forth on Schedule 3.20(d), the Financial
Statements reflect accruals of all material amounts of employer contributions
and premiums accrued by the Subsidiaries in respect of employees employed or
Persons formerly employed by a Subsidiary but unpaid with respect to the
Employee Plans as of the date of such statements.
          (e) Without limiting the foregoing, (i) there is no pending or
threatened legal action, proceeding or investigation, other than routine claims
for benefits, concerning any Employee Plan or to the knowledge of the Sellers
any fiduciary or service provider thereof and, to the knowledge of the Sellers,
there is no basis for any such legal action, proceeding or investigation; there
is no Liability to the Pension Benefit Guaranty Corporation (“PBGC”) that has
been incurred by the Subsidiaries or any Affiliate thereof (other than insurance
premiums

27



--------------------------------------------------------------------------------



 



satisfied in due course); and (ii) the Company has no liability, including under
any Employee Plan, arising out of the treatment of any service provider as a
consultant or independent contractor and not as an employee.
          (f) The execution of this Agreement and the consummation of the
transactions contemplated herein will not, by itself or in combination with any
other event (regardless of whether that other event has or will occur),
(i) entitle any current or former employee or officer of any Subsidiary to
severance pay, (ii) accelerate the time of payment or vesting, or trigger any
payment or funding, through a grantor trust or otherwise, or increase the amount
of, compensation or benefits due any such employee or officer or trigger any
other material obligation pursuant to, any Employee Plan, or (iii) result in any
breach or violation of, or a default under, any Employee Plan.
          (g) Without limiting the other provisions of this Section 3.20, each
Employee Plan subject to the laws of any jurisdiction outside of the United
States (i) if intended to qualify for special tax treatment, meets all
requirements for such treatment; (ii) is fully funded and has been fully accrued
for on the Financial Statements; and (iii) if required to be registered, has
been registered with the appropriate authorities and has been maintained in good
standing with the appropriate regulatory authorities and no fact or circumstance
exists that could adversely affect the tax-exempt status (where applicable) of
any such Employee Plan.
          (h) Each plan, program, arrangement or agreement which constitutes in
any part a nonqualified deferred compensation plan within the meaning of
Section 409A of the Code is identified as such on Schedule 3.20(h).
          (i) For purposes of this Section 3.20, “Affiliate” includes any entity
which under Section 414 of the Code is treated as a single employer with a
Subsidiary.
     3.21 Labor Matters.
          (a) Schedule 3.21(a) contains a list, as of the date hereof, of
(i) the names, positions, locations, dates of hire and compensation and employer
of all employees providing services to the Business, (ii) which of such
employees are currently classified as “exempt” for wage and hour purposes and
which of such employees are currently classified as “non-exempt” for wage and
hour purposes and (iii) the names and current compensation levels of all
consultants or independent contractors who provide services to the Business. To
the knowledge of the Sellers, no executive, key employee or significant group of
employees plans to terminate employment with the Business.
          (b) Except as set forth on Schedule 3.21(b), no Subsidiary is a party
to any collective bargaining agreement or union contract recognizing any labor
organization as the bargaining agent of any employees. To the knowledge of the
Sellers, except as set forth in Schedule 3.21(b), there is no union organization
activity involving any of the employees of the Business, pending or threatened.
The Subsidiaries and the conduct of the Business is in material compliance with
all Laws relating to the employment of labor, including all such Laws relating
to employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, classifications,
benefits and collective bargaining,

28



--------------------------------------------------------------------------------



 



the payment of social security and similar Taxes and occupational safety and
health, the WARN Act and any similar state or local “mass layoff” or “plant
closing” Law. There has been no “mass layoff” or “plant closing” (as defined by
the WARN Act) with respect to the Business within the six months prior to date
of this Agreement. Except as set forth on Schedule 3.21(b), the Business has
not, during the last three (3) years, experienced any material labor disputes or
any material work stoppages due to labor disagreements. There is no material
unfair labor practice charge or complaint pending, or, to the knowledge of the
Sellers, overtly threatened against the Subsidiaries or the Business and there
are no administrative charges or court complaints relating to alleged employment
discrimination or other employment related matters pending, or, to the knowledge
of the Sellers, threatened before the U.S. Equal Employment Opportunity
Commission or any other Governmental Authority. Schedule 3.21(b) contains a list
and description of all outstanding workers compensation claims currently pending
against the Subsidiaries or with respect to the Business.
     3.22 Insurance. Each Subsidiary maintains insurance coverage in amounts
sufficient to operate and protect their respective assets and to conduct their
respective businesses as intended and consistent with past practices.
Schedule 3.22 contains a list of all policies of insurance, including property,
casualty, fire, liability, workers’ compensation and all other types of
insurance, currently held by each of the Subsidiaries. All such policies are in
full force and effect and all premiums due thereon have been paid and no
Subsidiary has agreed to modify or cancel any such insurance policies or
received notice of any actual or threatened modification of cancellation of any
such insurance policies.
     3.23 Tangible Personal Property.
          (a) Schedule 3.23 contains a list of each Lease requiring annual
payments from the Subsidiaries of $100,000 or more (collectively the “Personal
Property Leases”).
          (b) Prior to the date hereof, a copy of each of the Personal Property
Leases listed on Schedule 3.23 has been delivered to the Purchasers. Each of the
Subsidiaries has a valid leasehold interest under each of the Personal Property
Leases under which it is a lessee, subject to applicable Law, bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). There is no material default under any Personal
Property Leases by any of the Subsidiaries or, to the knowledge of the Sellers,
by any other parties thereto.
          (c) Except as set forth on Schedule 3.23, each of the Subsidiaries has
good and valid title to all of the items of tangible personal property reflected
in the June 30 Balance Sheet (except as sold or disposed of subsequent to the
date thereof in the ordinary course of business consistent with past practice),
free and clear of any and all Encumbrances other than Permitted Liens. The
Subsidiaries have maintained all such tangible personal property in the ordinary
course and have not deferred the maintenance of any such assets.
     3.24 Product Warranties. The standard product or service warranties,
indemnifications and guarantees which the Subsidiaries or the Business extends
to customers in the ordinary course of business, copies of which have been
delivered to the Purchasers, are identified and

29



--------------------------------------------------------------------------------



 



described in Schedule 3.24. No warranties, indemnifications or guarantees are
now in effect or outstanding with respect to the products or services
manufactured, produced or performed by the Subsidiaries or the Business, except
for the warranties, indemnifications and guarantees identified and described in
Schedule 3.24. Except for product returns, the scope and magnitude of which are
consistent with the product returns experienced by the Subsidiaries prior to the
date hereof, the products sold by the Subsidiaries and the Business prior to the
date hereof do not have any defects or failure rates that have given rise to
material warranty, product liability or related claims.
     3.25 No Brokers. Other than as disclosed in Schedule 3.25, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Sellers and the Subsidiaries
or their respective Affiliates.
     3.26 Corporate Books and Records. The books of account, stock or ownership
transfer records and other records of SCM are and, to the knowledge of the
Sellers, the books of account, stock or ownership transfer records and other
records of each of Pacific and SCM Asia are complete and correct in all material
respects and have been maintained in accordance with sound business practices.
     3.27 Related-Party Transactions. Except as set forth on Schedule 3.27, no
officer, director or stockholder of any of the Subsidiaries or any member of his
or her immediate family is currently indebted to any of the Subsidiaries, nor is
any of the Subsidiaries indebted (or committed to make loans or extend or
guarantee credit) to any of such individuals. Except as set forth on
Schedule 3.27 hereto, none of such Persons has any direct or indirect ownership
interest in any firm or corporation with which any of the Subsidiaries is
affiliated or with which any of the Subsidiaries has a business relationship, or
any firm or corporation that competes with any of the Subsidiaries except that
officers or directors of any of the Subsidiaries and members of their immediate
families may own stock in an amount not to exceed 5% of the outstanding capital
stock of publicly traded companies that may compete with the Subsidiaries
following the consummation of the transactions contemplated hereby. Except as
set forth on Schedule 3.27 hereto, no director, officer or stockholder of any of
the Subsidiaries and no member of the immediate family of any such Person is
directly or indirectly interested in any Material Contract.
     3.28 Bank Accounts; Lockboxes. Schedule 3.28 contains a true, correct and
complete list of each bank account maintained by the Subsidiaries together with
a true, correct and complete list of each bank or other financial institution at
which any lock box for the collection of accounts receivable of the Subsidiaries
is maintained. Prior to the Closing, the Sellers will deliver to the Purchasers
a list of all Persons authorized to withdraw any funds contained in such
accounts or lockboxes.
     3.29 Bonds and Letters of Credit. Schedule 3.29 contains a true, correct
and complete list of all bonds and letters of credit or other credit
arrangements, including surety and performance bonds and similar documents,
agreements or arrangements, (i) issued or entered into by or on behalf of, or in
support of any liability or obligation of, the Business or any Subsidiary, or
(ii) that would be required to be issued under any proposals, bids or other
commitments outstanding as of the date hereof, in each case indicating the
contract or agreement

30



--------------------------------------------------------------------------------



 



or situation requiring the provision thereof, together with the issuer, amount,
principal terms and conditions, beneficiaries and expiration date thereof (or,
in the case of pending proposals, bids or other commitments outstanding as of
the date hereof, the anticipated amount, principal terms and conditions,
beneficiaries and term thereof).
     3.30 Obligations and Rights under Prior Acquisition Agreements.
Schedule 3.30 sets forth each of the agreements by which a Seller or a
Subsidiary or any of their Affiliates has acquired or divested any material
portion of the Business (a) in the past five (5) years or (b) with respect to
which any liabilities, obligations or rights remain outstanding. True and
complete copies of all such agreements have been made available to the
Purchasers, and except as set forth in Schedule 3.30, there are no pending
claims for indemnification or other payments under any such agreements.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
     The Purchasers hereby make the following representations and warranties as
of the date hereof:
     4.01 Organization and Authority and the Purchaser. BAC is duly organized,
validly existing and in good standing under the laws of the Delaware and has all
necessary power and authority to enter into this Agreement and the Ancillary
Agreements to which it is a party, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby. The Trustee has all necessary
power and authority to enter into this Agreement and the Ancillary Agreements to
which it is a party, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and the Ancillary Agreements (to the extent the
Purchasers are parties thereto), the performance by the Purchasers of their
respective obligations hereunder and thereunder and the consummation by the
Purchasers of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of the Purchasers. This Agreement
and the Ancillary Agreements (to the extent the Purchasers are parties thereto)
have been duly executed and delivered by the Purchasers, and (assuming due
authorization, execution and delivery by the Sellers and the Subsidiaries, as
applicable) constitute legal, valid and binding obligations of the Purchasers
enforceable against the Purchasers in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors rights and remedies generally and subject, as to
enforceability, to rules of law governing specific performance, injunctive
relief and general principles of equity laws and general equitable principles.
     4.02 No Conflict. The execution, delivery and performance of this Agreement
and the Ancillary Agreements (to the extent the Purchasers are parties thereto)
by the Purchasers does not and will not: (a) violate, conflict with or result in
the breach of any provision of the Certificate of Incorporation, By-laws or
other similar organizational documents of the Purchasers; (b) conflict with or
violate any Law or Governmental Order applicable to the Purchasers or any of its
properties or assets; or (c) materially conflict with, result in any material
breach of, constitute a material default (or event which with the giving of
notice or lapse of time, or both, would become such a default) under, require
any consent under, or give to others any

31



--------------------------------------------------------------------------------



 



rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any material Encumbrance on any of
the assets or properties of the Purchasers pursuant to, any note, bond, mortgage
or indenture, contract, agreement, lease, sublease, license, permit, franchise
or other instrument or arrangement to which either Purchaser is a party or by
which any of its assets or properties are bound or affected.
     4.03 Governmental Consents and Approvals. Except as described in
Schedule 3.05, the execution, delivery and performance of this Agreement and the
Ancillary Agreements (to the extent the Purchasers are parties thereto) by the
Purchasers does not and will not require any consent, approval, authorization or
other order of, action by, filing with, or notification to, any Governmental
Authority.
     4.04 No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by the Sellers in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Purchasers.
     4.05 Litigation. There is no Action pending or, to the knowledge of the
Purchasers, threatened against the Purchasers or its Affiliates, which, if
adversely determined, is reasonably likely to prohibit or restrain the ability
of the Purchasers to enter into this Agreement or consummate the transactions
contemplated hereby.
     4.06 Investment Intention. The Purchasers are acquiring the Shares for
their own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities Act). The
Purchasers understand that the Shares have not been registered under the
Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.
ARTICLE 5.
COVENANTS AND ADDITIONAL AGREEMENTS
     5.01 Conduct of Business Prior to the Closing.
          (a) Each of Subsidiaries covenants and agrees that, except as set
forth in Schedule 5.01(a) at all times from and after the date hereof through
and to the Closing Date it will: (i) operate its respective business in the
ordinary course and consistent with past practices; and (ii) use commercially
reasonable efforts to: (A) preserve its present business operations,
organization and goodwill; and (B) preserve the present relationships which it
has with its vendors, customers and other Persons having business relationships
with it.
          (b) Each of the Sellers and the Subsidiaries covenants and agrees
that, except as set forth in Schedule 5.01(b) at all times from and after the
date hereof, through and to the Closing Date, it shall not take any action or
fail to take any action which would cause any representation or warranty
contained in Article 3 to be untrue in any material respect or result in any
breach of any covenant. Without limiting the foregoing, except to the extent
required by Law, without the prior written consent of BAC, the Sellers and the
Subsidiaries shall not:

32



--------------------------------------------------------------------------------



 



               (i) declare, set aside, make or pay any dividend or other
distribution in respect of the capital stock, shares or Ownership Interests, as
applicable, of the Subsidiaries or repurchase, redeem or otherwise acquire any
outstanding shares of the capital stock, shares, Ownership Interests or other
securities of, or other ownership interests in, the Subsidiaries, including any
dividends to Gibraltar or International of any amounts, whether as a dividend or
as payment of any intercompany accounts payable;
               (ii) transfer, issue, sell or dispose of any shares of capital
stock, shares, Ownership Interests or other securities of the Subsidiaries or
grant options, warrants, calls or other rights to purchase or otherwise acquire
shares of the capital stock, shares, Ownership Interests or other securities of
the Subsidiaries;
               (iii) acquire any property, plant, facility, furniture or
equipment in excess of Five Hundred Thousand U.S. Dollars (U.S.$500,000)
individually or commit to make any such acquisition in any amount after the
Closing;
               (iv) sell, lease, license, encumber or dispose of any material
interest in any of its properties or assets, except use of supplies or sales of
inventory in the ordinary course of the business consistent with past practices;
               (v) make any loans, advances or capital contributions to, or
investments in any Person other than intercompany loans made by the Sellers to
SCM in a manner consistent with the past cash management practices of Gibraltar;
               (vi) terminate or amend any Material Contract;
               (vii) enter into any Contract or agreement that would have been
required to be disclosed in Section 3.13 if such Contract or agreement had been
in effect on the date of this Agreement other than customer contracts, product
purchase agreements or renewals of existing agreements in the ordinary course of
business consistent with past practice;
               (viii) enter into any employment agreement with any employee or
increase in any manner the compensation of any of the officers, directors,
consultants or other employees of the Subsidiaries other than normal, bargained,
merit or cost of living payments or increases made in the ordinary course of
business;
               (ix) adopt or amend any bonus, profit sharing, compensation,
employment or other Employee Plan, trust, fund or group arrangement for the
benefit or welfare of any employees of SCM or any bonus, profit sharing,
compensation, stock option, pension, retirement, deferred compensation,
employment or other Employee Plan, agreement, trust fund or arrangements for the
benefit or welfare of any director of SCM;
               (x) (A) make any change in Tax or accounting methods, principles
or practices or any method of calculating any bad debt, contingency or other
reserve for accounting, financial reporting or Tax purposes, except as required
by changes in U.S. generally accepted accounting principles or applicable Law,
or make or change any material Tax election, or settle any tax controversy
matter or matters; or (B) make any material changes in the customary

33



--------------------------------------------------------------------------------



 



methods of operating its business including, without limitation, practices and
policies relating to marketing, selling and pricing;
               (xi) except for advances under working capital lines of credit in
existence as of the date hereof in the ordinary course of business consistent
with past practices, incur any indebtedness for borrowed money, issue any debt
securities or assume, guarantee or endorse the obligations of any other Persons;
               (xii) take any action that would render any representation or
warranty made by the Sellers or the Subsidiaries in this Agreement untrue,
including any actions referred to in Section 3.10;
               (xiii) cancel or terminate its current insurance policies or
allow any of the coverage thereunder to lapse, unless simultaneously with such
termination, cancellation or lapse, replacement policies providing coverage
equal to or greater than the coverage under the canceled, terminated or lapsed
policies for substantially similar premiums are in full force and effect;
               (xiv) amend or authorize the amendment of its organizational
documents;
               (xv) delay or decrease the rate of expenditures (as compared with
the past practices of the Business) on repairs or scheduled maintenance to the
Owned Real Property;
               (xvi) knowingly take or fail to take any action which would
result in a Material Adverse Effect;
               (xvii) effect or agree to effect any merger, acquisition,
recapitalization, reclassification, stock split or like change in the
capitalization of any of the Subsidiaries or change of control transaction with
respect to any of the Subsidiaries; or
               (xviii) agree or commit to any of the foregoing, whether in
writing or otherwise.
          (c) The foregoing notwithstanding, although it is the intent of the
parties that, if the Closing occurs, all cash generated by the Business after
the Deposit Date shall be for the account of the Purchasers and the Subsidiaries
and all cash requirements of the Business shall be charged to the Purchasers and
the Subsidiaries, in each case to the same extent as if the Closing had occurred
on the Deposit Date, the Sellers shall have the right to maintain and apply
their current cash management systems from the Deposit Date to the Closing Date;
provided, however, that, during the period from the Deposit Date to the Closing
Date, the Sellers shall record all cash receipts and all cash expenditures of
the Business on a daily basis and shall provide BAC with a daily reconciliation
of all such receipts and expenditures. If and to the extent that, for the period
from the Deposit Date through the Closing Date, the Sellers and their Affiliates
(other than the Subsidiaries) have received, on a net basis, cash from the
Business, then the Sellers shall pay over the amount of such net cash receipts
to SCM on the Closing Date, and if and to the extent that, for the period from
the Deposit Date through the Closing Date, the Subsidiaries have received, on a
net basis, cash from the Sellers and their Affiliates (other than

34



--------------------------------------------------------------------------------



 



the Subsidiaries), then the SCM shall pay over such net cash amount to the
Sellers on the Closing Date (such payments, the “Cash Settle-Up”).
     5.02 Access. Prior to the Closing Date, the Purchasers shall be entitled,
through their respective officers, employees and representatives (including,
without limitation, its legal advisors and accountants), to (i) make such
investigation of the properties, businesses and operations of the Business and
such examination of the books, records and financial condition of the Business
as they reasonably request and to make extracts and copies of such books and
records and (ii) have access to the facilities and personnel of the
Subsidiaries. Any such investigation and examination shall be conducted during
regular business hours and under reasonable circumstances, and the Sellers shall
cooperate, and shall direct the Subsidiaries to cooperate, fully therein.
     5.03 Confidentiality. No party hereto shall, without the prior written
consent of the disclosing party, disclose or acquiesce in the disclosure by any
Person, or use or enable the use, to the competitive detriment of the disclosing
party of any non-public information regarding the disclosing party or the
financial condition of such party, contained in any documents or otherwise
furnished at any time pursuant to the provisions of this Agreement, including,
without limitation, all information and documents furnished pursuant to
Article 7, except to the legal counsel, accountants, financial advisors,
investment bankers and the other authorized agents and representatives of the
parties hereto, and to such Persons only to the extent required for activities
directly related to the obligations of the receiving parties under this
Agreement, except to the extent such information has been publicly disclosed or
is otherwise in the public domain or is required to be disclosed by Law or by a
court of competent jurisdiction or Governmental Authority.
     5.04 German Regulatory Approval. . Promptly after the execution of this
Agreement, and in any event within five Business Days, each of the parties will
make all filings required under the rules and regulations of the German Federal
Cartel Office.
     5.05 Non-Competition.
          (a) From the Closing Date through the end of the five (5) year period
beginning on the first day following of the Closing, the Sellers and its
Affiliates agree not to, whether individually or in their capacity as a
director, officer, manager, member, partner, shareholder, agent or
representative of or to a Person or entity (other than the Purchasers) or
otherwise, directly or indirectly:
               (i) engage in a “Competitive Business”, which for the purpose of
this Agreement, means a business located in or transacting business in the
United States or the People’s Republic of China that is competitive with the
Business as conducted as of the Closing Date; or
               (ii) either (A) solicit for a Competitive Business or endeavor to
entice away, any Person who is a current customer of the Subsidiaries as of the
Closing Date; (B) (1) solicit, recruit or hire any employees of the Purchasers
(or any of their Affiliates) or Persons who work for any of the Subsidiaries as
of the Closing Date, and/or (2) encourage any employee of

35



--------------------------------------------------------------------------------



 



the Purchasers (or any of their Affiliates) to leave the employment of the same;
or (C) assist any Person or entity in any way to do, or attempt to do, anything
prohibited by this Section 5.05(a)(ii) (except for responding to requests for
reference checks).
          (b) The Sellers acknowledge that a material breach of any of the
covenants contained in this Section 5.05 would result in material irreparable
injury to the Purchasers for which there is no adequate remedy at law, that it
may not be possible to measure damages for such injuries precisely and that the
Purchasers will be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining the Sellers from engaging in
activities prohibited by this Section 5.05, and such other relief as may be
required to specifically enforce any of the covenants in this Section 5.05.
          (c) If any provision or portion of this Section 5.05 is found by a
court of competent jurisdiction to be invalid or unenforceable, any such invalid
or unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
          (d) Nothing in this Section 5.05 shall preclude or prohibit the
Sellers or any of their Affiliates from acquiring the stock (or other
securities) or assets of any Person which derives (both at the time of
acquisition and at all times thereafter) less than (i) five (5%) of its revenues
and (ii) less than $20 million per annum from the conduct of a Competitive
Business. In addition, nothing in this Section 5.05 shall preclude or prohibit
any Person which is engaged in any Competitive Business from continuing to
conduct such Competitive Business from and after any acquisition of either of
the Sellers or any successor in interest to either of the Sellers, by merger,
purchase of stock, purchase of assets or other transaction.
     5.06 Further Action. Each of the parties hereto shall use all reasonable
efforts to take, or cause to be taken, all appropriate action, to do or cause to
be done all things necessary, proper or advisable under applicable Law, and to
execute and deliver such documents and other papers, each as may be required to
carry out the provisions of this Agreement and the Ancillary Agreements and to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements. Without limiting the generality of the foregoing,
(i) prior to the Closing, the Sellers shall use their best efforts, at their
sole cost and expense, to obtain all rights in and to the domain names used by
the Subsidiaries as of the date hereof, (ii) at any time after the Closing, upon
request of the Purchasers, the Sellers will execute such documentation and take
such actions as may be reasonably required to make effective, record or
otherwise confirm any of the resignations provided for in Section 2.04(d) under
applicable Law or as may be necessary to appoint new directors and officers for
the Subsidiaries; and (iii) prior to the Closing, the Sellers shall use
commercially reasonable efforts to obtain any Requisite Consents that have not
been obtained as of the date of this Agreement. If, prior to the Closing, the
Sellers have not been able to obtain for the Subsidiaries the rights to any of
the domain names used by the Subsidiaries, the Sellers shall continue to use
their best efforts to obtain such rights following the Closing until such rights
are obtained and shall pay any and all amounts that may be required to be paid
to enable the Subsidiaries to continue use such domain names until such rights
can be obtained.

36



--------------------------------------------------------------------------------



 



     5.07 Legal Privileges. The Sellers and the Purchasers acknowledge and agree
that all attorney-client, work product and other legal privileges that may exist
with respect to the Subsidiaries shall, from and after the Closing Date, be
deemed joint privileges of the Sellers and the Purchasers. Both the Sellers and
the Purchasers shall use all commercially reasonable efforts after the Closing
Date to preserve all privileges and neither the Sellers nor the Purchasers shall
knowingly waive any such privilege without the prior written consent of the
other party (which consent shall not be unreasonably withheld or delayed).
     5.08 Preservation of Records. Subject to Section 9.02 (relating to the
preservation of Tax records), the Sellers and the Purchasers shall preserve and
keep the records held by them relating to the business of the Subsidiaries for a
period of five (5) years from the Closing Date and shall make such records and
personnel available to the other as may be reasonably required by such party in
connection with, among other things, any insurance claims by, legal proceedings
against or governmental investigations of the Sellers, the Subsidiaries or the
Purchasers or any of their Affiliates or in order to enable the Sellers or the
Purchasers to comply with their respective obligations under this Agreement;
provided, however, that a Person may dispose of any such records at any time
during such period if such Person first provides sixty (60) days’ prior written
notice to the other parties hereto of the intent to so dispose of such records
and affords such other parties an opportunity, at their expense, to take
possession and control of such records.
     5.09 Employee Benefits/Severance.
          (a) For a period of twelve (12) months from the Closing Date, the
Purchasers shall (i) cause SCM to offer and/or maintain employee compensation
and benefit plans (other than equity incentive plans) to Continuing Employees
(as defined below) that are substantially comparable in the aggregate to the
compensation and benefits (as provided by the Employee Plans other than equity
incentive plans) provided by SCM to Continuing Employees immediately prior to
the Closing, (ii) cause SCM to expend commercially reasonable efforts to grant
to any persons that were employees of SCM immediately prior to the Closing Date
(“Continuing Employees”) credit for past service for purposes of initial
eligibility to participate, vesting and benefit accrual under, any employee
benefit plans established or maintained by the Purchasers and/or SCM for
Continuing Employees after the Closing Date, except to the extent that such
credit would result in a duplication of benefits with respect to the same period
of service, and (iii) cause SCM to take such actions as are reasonably necessary
to give Continuing Employees credit for their past service for purposes of
determining the amounts of sick pay, holiday pay and vacation pay they are
eligible to receive under any sick pay, holiday pay and vacation pay policies
and programs established or maintained by the Purchasers and/or SCM for
Continuing Employees after the Closing Date. With respect to each Continuing
Employee who is an active participant in a group health plan (as defined in
Section 5000(b) of the Code) (a “SCM Health Plan”) immediately prior to the
Closing Date, after the Closing Date, BAC shall cause SCM to expend commercially
reasonable efforts to ensure that the group health plan established or
maintained by BAC and/or SCM after the Closing Date for Continuing Employees
(“Purchaser Health Plans”), to the extent permitted by the terms of the
applicable Purchaser Health Plans, shall (i) waive any preexisting condition
restrictions and waiting period requirements to the extent that such preexisting
condition restrictions and waiting period requirements were waived or satisfied
under the applicable SCM Health Plan in which such Continuing Employee
participated immediately prior to the Closing Date. Sellers shall retain, or
shall cause an

37



--------------------------------------------------------------------------------



 



Affiliate to retain, all Liabilities arising under any group life, accident,
medical, dental, disability plan or similar arrangement (whether or not insured)
covering any Continuing Employees as of the Deposit Date to the extent that such
Liability, directly or indirectly, relates to claims incurred (i.e., services
provided) prior to the Deposit Date and Seller shall cooperate with the
Purchasers in making available to any Continuing Employee the benefits of any
third party insurance (e.g., umbrella policies) that may be available for claims
incurred prior to the Deposit Date. If the Closing occurs, the Purchasers shall
be responsible for providing group life, accident, medical, dental, disability
plan and similar arrangements (whether or not insured) covering the Continuing
Employees after the Deposit Date for claims incurred (i.e., services provided)
after the Deposit Date (it being understood that such benefits will be provided
under the Transition Services Agreement at the Purchasers’ expense through
December 31, 2008). The foregoing notwithstanding, any Continuing Employee who
is receiving long term disability benefits under a long term disability plan
offered by the Sellers or an Affiliate of the Sellers other than the
Subsidiaries shall continue to participate in such plan and to receive benefits
thereunder in accordance with the terms thereof, and the Sellers shall take any
and all actions as may be necessary to ensure that (i) no such Continuing
employee ceases to be covered by such plan as a result of the consummation of
the transactions contemplated hereby and (ii) that any Continuing Employee who
is in the waiting or qualifying period for long-term disability benefits as of
the Closing Date shall not cease to be eligible for such benefits (if he or she
satisfies the waiting or qualifying periods therefore) as a result of the
consummation of the transactions contemplated by this Agreement.
          (b) Schedule 5.09(b) attached hereto contains a summary of the terms
and conditions upon which certain Continuing Employees will become entitled to
payment of severance benefits in connection with the transactions contemplated
by this Agreement, a list of the Continuing Employees that may become entitled
to payment of severance benefits in connection with the transactions
contemplated by this Agreement, and the dollar amount of the severance benefit
which each such Continuing Employee may become entitled to receive. BAC agrees
to take such action as may be necessary to cause SCM to pay the transaction
bonuses payable to certain Continuing Employees as set forth in
Schedule 5.09(b).
          (c) Nothing in this Section 5.09 or this Agreement shall require the
Purchasers to continue to employ any Continuing Employee for any specific length
of time, or shall confer upon any past or present employee of the Business or a
Subsidiary, or his or her representatives, beneficiaries, successors and
assigns, nor upon any collective bargaining agent, any rights or remedies of any
nature; nor shall the Purchasers, the Subsidiaries or their Affiliates be
precluded or prevented from terminating or amending any employee benefit plan or
policy.
          (d) As soon as practicable following the Closing Date, the Purchasers
shall cause to have established for the employees of SCM a 401(k) plan intended
to be qualified under Section 401(a) of the Code (“Purchasers’ 401(k) Plan”).
Upon the receipt by the Sellers of written evidence of the establishment of
Purchasers’ 401(k) Plan, the Sellers shall direct the trustee of the Sellers’
401(k) plan (“Sellers’ 401(k) Plan”) to transfer to the trust under Purchasers’
401(k) Plan all the assets and liabilities that relate to the accounts of the
participants in Sellers’ 401(k) Plan who have not terminated employment on or
before the Closing Date subject to and in accordance with the following:
(i) Purchasers’ 401(k) Plan shall not eliminate or reduce any participant’s
protected benefits under Section 411(d)(6) of the Code under Sellers’

38



--------------------------------------------------------------------------------



 



401(k) Plan; (ii) the Sellers shall value the account balances, including loan
balances, of the participants in accordance with the terms of Sellers’ 401(k)
Plan, and (iii) subject to applicable Law and the terms of the relevant plans,
the Sellers shall transfer and assign, and the Purchaser shall accept and assume
the value of such accounts and credit them to the participants’ account in
Purchasers’ 401(k) Plan. The operations of Purchasers’ 401(k) Plan shall at all
times be the sole responsibility of the Purchasers. The operations of Sellers’
401(k) Plan shall at all times be the sole responsibility of the Sellers. The
Sellers shall, coincident with the transfer of such account balances, furnish
the Purchasers with the individual account balances of each participant and such
other records as the Purchasers may reasonably request. It is intended that the
transfer of assets and corresponding accrued benefits contemplated hereby shall
comply with Sections 401(a)(12) and 414(l) of the Code and any ambiguities
herein shall be construed in furtherance of that objective. The Purchasers shall
indemnify the Sellers from any Losses arising from any failure by Purchasers’
401(k) Plan to comply with applicable Law.
     5.10 Credit Support and Loan Agreement. The Purchasers shall, or shall
cause the Subsidiaries to, as promptly as practicable after the Closing, but in
no event later than six months after the Closing, replace, substitute itself as
obligor on, or otherwise cause to be cancelled each of the guarantees (including
of performance under contracts or agreements), letters of credit or other credit
arrangements (including the Credit Agreement with HSBC Bank (China) Company
Limited), including surety and performance bonds (collectively, “Credit Support
Arrangements”), issued by or for the account of the Sellers or their Affiliates
(other than the Subsidiaries) or with respect to which Sellers or their
Affiliates (other than the Subsidiaries) are the primary or secondary obligors
on debt instruments or financing or other contracts or agreements, in any such
case to support or facilitate business transactions of the Subsidiaries, and
shall cause Sellers and their Affiliates to be fully discharged and released
therefrom. Sellers have provided a list of the Credit Support Arrangements as
part of Schedule 3.29. Subject to the foregoing, Sellers shall after the Closing
maintain, or cause to be maintained, each of the Credit Support Arrangements.
After the Closing, the Purchasers shall indemnify and hold harmless Sellers and
their Affiliates from any Liabilities under the Credit Support Arrangements to
the extent arising out of or related to events occurring after the Closing.
     5.11 Cash Collections. To the extent that the Sellers or any of their
Affiliates (other than the Subsidiaries) receive any payments after the Deposit
Date that belong to the Subsidiaries, the Sellers shall deliver and pay over
such payments to BAC by wire transfer as promptly as may be practicable but in
any event no later than by the close of business on the third Business Day after
receipt thereof. Similarly, to the extent the Subsidiaries receive any payments
after the Deposit Date that belong to the Sellers or any of their Affiliates,
the Purchasers shall deliver and pay over such payments to the Sellers by wire
transfer as promptly as may be practicable but in any event no later than by the
close of business on the third Business Day after receipt thereof by the
Subsidiaries.
     5.12 Intercompany Arrangements. All intercompany and intracompany accounts,
debts, agreements or arrangements between the Sellers and their Affiliates
(other than the Subsidiaries), on the one hand, and the Subsidiaries, on the
other hand, shall immediately prior to the Deposit Date be capitalized or
cancelled without any consideration to the Sellers or their Affiliates therefor,
without any liability to a Subsidiary therefor, without the need for any further
documentation, and without any material adverse economic, business or Tax effect
on the

39



--------------------------------------------------------------------------------



 



Business or the Subsidiaries as a result thereof; provided, however, that the
foregoing shall not be deemed to require the Sellers to provide any services to
the Subsidiaries or the Business following the Closing, including, but not
limited to, insurance coverage, except as may otherwise be required by the
Transition Services Agreement or this Agreement.
     5.13 Contribution of Assets Prior to the Closing. If and to the extent that
any assets used in or necessary to the conduct of the Business are titled in the
name of, licensed or leased by, or located at a facility of, a Seller or an
Affiliate of a Seller (other than a Subsidiary), the Sellers shall cause such
asset or such license or lease to be contributed or transferred to the
applicable Subsidiary immediately prior to the Closing, without any
consideration to a Seller or such an Affiliate therefor, without any liability
to the applicable Subsidiary therefor, without the need for any further
consideration or documentation, and without any material adverse economic,
business or tax effect on the Business or the Subsidiaries as a result thereof;
provided, however, that the foregoing shall not require the Sellers to transfer
any assets that they will retain to provide transition services under the
Transition Services Agreement.
ARTICLE 6.
CONDITIONS TO CLOSING
     6.01 Conditions to Obligations of the Parties. The obligations of the
Parties to consummate the transactions contemplated by this Agreement shall be
subject to the following conditions:
          (a) No Proceeding or Litigation. No Action shall have been commenced
by or before any Governmental Authority seeking to restrain or materially alter
the transactions contemplated by this Agreement; and
          (b) FCO Approval. The Purchasers shall have obtained FCO Approval.
     6.02 Conditions to Obligations of the Purchasers. The obligations of the
Purchasers to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, or written waiver by BAC (in its sole
discretion), at or prior to the Closing, of each of the following conditions:
          (a) Conduct of the Business During the Escrow Period. The Sellers
shall have complied in all material respects with the covenants set forth in
Section 5.01, and BAC shall have received a certificate from each of the Sellers
to such effect; and
          (b) Release of Encumbrances. Prior to or on the Closing Date, the
Sellers shall have fully discharged and paid any and all indebtedness or other
obligations with respect to the Shares or the assets of the Subsidiaries in
order to render the Shares and such assets free and clear of all Encumbrances,
and at Closing the Sellers shall deliver evidence of the foregoing reasonably
satisfactory to the Purchasers.

40



--------------------------------------------------------------------------------



 



ARTICLE 7.
INDEMNIFICATION
     7.01 Survival; Remedies for Breach.
          (a) Each and every representation and warranty made by the Sellers,
the Subsidiaries and the Purchasers in this Agreement or in any Exhibit,
Schedule, instrument of transfer or other document delivered pursuant hereto or
in connection herewith shall survive the Closing for a period of eighteen
(18) months beginning on the first day following the Deposit Date, except that
(i) the representations and warranties of the Sellers and the Subsidiaries
contained in Sections 3.18 shall survive until sixty (60) days after the end of
the statute of limitations (including any extensions thereof) applicable to the
matters that were the subject to such representations and warranties, (ii) the
Specified Representations shall survive the Closing without limitation as to
time and the representations and warranties of the Sellers and the Subsidiaries
in Section 3.19 shall survive for the period provided in Section 7.07. Each and
every covenant and agreement of a party set forth herein shall survive the
Closing without limitation as to time; provided, however, that the agreement in
Section 7.02(c) shall only survive for a period of eighteen (18) months
beginning on the first day following the Deposit Date. Except as otherwise
provided in Section 7.01(b), following the expiration of the period during which
the representations, warranties and (in the case of Section 7.02(c)) agreements
survive the Closing as set forth in this Section 7.01(a) (such period being
hereinafter the “Survival Period”), the representations, warranties and
agreements shall be of no further force or effect and the right to
indemnification under Section 7.02(a), 7.02(c) or Section 7.03(a) shall expire
as to any claim that is not made prior to the expiration of the applicable
Survival Period.
          (b) Any representation, warranty or agreement that would otherwise
terminate at the expiration of the Survival Period with respect thereto shall
survive if written notice of the breach or inaccuracy thereof shall have been
given to the party against whom indemnification may be sought on or prior to the
expiration of the applicable Survival Period; provided that such survival shall
only apply to the portion of any such representation, warranty or agreement with
respect to which such breach or inaccuracy has occurred.
          (c) After the Closing, the indemnities set forth in this Article 7
shall be the exclusive remedies of the Sellers and the Purchasers for the breach
of any covenant, agreement, representation or warranty in this Agreement by the
Sellers and the Subsidiaries or by the Purchasers, as the case may be, and the
parties shall not be entitled to a rescission of this Agreement or to any
further indemnification rights or claims of any nature whatsoever in respect
thereof, all of which the parties waive, except the Sellers and the Purchasers
shall have the right to seek equitable relief for any breach of a covenant,
including injunctive relief or specific performance.
     7.02 Indemnification of the Purchasers. Subject to the provisions of this
Section 7.02 and the other Sections of this Article 7, the Purchasers and each
of their respective Affiliates, officers, directors, employees, agents,
successors and assigns and, after the Closing, the Subsidiaries and each of
their respective Affiliates, officers, directors, employees, agents, successors
and assigns (each hereinafter a “Purchaser Indemnified Party”) shall be
indemnified

41



--------------------------------------------------------------------------------



 



by the Sellers from and against the amount of any and all Losses incurred or
sustained by or imposed upon them with respect to or by reason of:
          (a) any failure, breach or inaccuracy of any representations or
warranties made by the Sellers and the Subsidiaries under this Agreement or the
Ancillary Agreements or contained in any certificate, document or instrument
delivered by the Sellers hereunder; and
          (b) any breach, default or lack of performance on the part of the
Sellers or the Subsidiaries of any of their covenants or agreements under this
Agreement or the Ancillary Agreements.
          (c) any amounts paid in connection with litigation brought by a party
seeking recovery for damages suffered by such party arising from the operation
of the Business prior to the Closing or that are based on or arose in connection
with events, facts or circumstances that existed at or prior to, or occurred
prior to the Closing, but excluding payments to any Governmental Authority
(e.g., fines and penalties); provided, however, that any such litigation that
otherwise falls within the scope of Section 7.07 shall be addressed under that
Section and not under this Section.
     7.03 Indemnification of the Sellers. Subject to the provisions of this
Section 7.03 and the other Sections of this Article 7, the Purchasers agree to
indemnify, defend and hold the Sellers, and each of their respective Affiliates,
officers, directors, employees, agents, successors and assigns, (each a “Seller
Indemnified Party”), harmless from and against any and all Losses incurred or
sustained by or imposed upon any of the Seller Indemnified Parties with respect
to or by reason of:
          (a) any failure, breach or inaccuracy by the Purchasers of any
representations or warranties made by the Purchasers under this Agreement or
contained in any certificate, document or instrument delivered by the Purchaser
hereunder; and
          (b) any breach, default or lack of performance on the part of the
Purchasers of any of its covenants or agreements under this Agreement.
     7.04 Procedures for Indemnification.
          (a) If any Purchaser Indemnified Party or any Seller Indemnified Party
(hereinafter an “Indemnified Party”) shall claim to have suffered a Loss (other
than with respect to any claim asserted, demand or other Action by any Person
who is not a party to this Agreement (hereinafter a “Third-Party Claim”)) for
which indemnification is available under Section 7.02 or 7.03, as the case may
be (for purposes of this Section 7.04, regardless of whether such Indemnified
Party is entitled to receive a payment in respect of such claim by virtue of the
provisions of Section 7.05), the Indemnified Party shall notify the party
required to provide indemnification (hereinafter an “Indemnifying Party”) in
writing of such claim within the applicable time periods provided in
Section 7.01, which written notice shall describe the nature of such claim, the
facts and circumstances that give rise to such claim and the amount of such
claim if reasonably ascertainable at the time such claim is made (or if not then
reasonably ascertainable, the maximum amount of such claim reasonably estimated
by the Indemnified Party). In the event that within thirty (30) days after the
receipt by the Indemnifying Party of

42



--------------------------------------------------------------------------------



 



such a written notice from the Indemnified Party, the Indemnified Party shall
not have received from the Indemnifying Party a written objection to such claim,
such claim shall be conclusively presumed and considered to have been assented
to and approved by the Indemnifying Party following receipt by the Indemnifying
Party of a written notice from the Indemnified Party to such effect.
          (b) If within the thirty (30) day period described in Section 7.04(a)
above, the Indemnified Party shall have received from the Indemnifying Party a
written notice setting forth the Indemnifying Party’s objections to such claim
and the Indemnifying Party’s reasons for such objection, then the parties shall
negotiate in good faith for a period of ten (10) Business Days from the date the
Indemnified Party receives such objection. After such ten (10) Business Day
period (or such longer period as they may agree in writing), if the parties
still cannot agree on the claim, the Indemnified Party may, at any time
thereafter, until the expiration of the applicable statue of limitations with
respect to its claim for indemnification, commence legal proceedings against the
Indemnifying Party to enforce its rights to indemnification from and against any
Losses described in the written notice described in Section 7.04(a) above.
     7.05 Additional Limits on Rights to Indemnification.
          (a) Notwithstanding anything to the contrary in this Agreement, except
as provided in Section 7.05(b), an Indemnified Party shall not be entitled to
indemnification:
               (i) for any Losses under Section 7.02(a), Section 7.02(c) or
Section 7.03(a), as the case may be, as to which the Indemnified Parties
otherwise may be entitled to indemnification hereunder (without giving effect to
this clause (i)), until such indemnifiable Losses exceed Three Hundred Thousand
U.S. Dollars (U.S.$300,000) (the “Basket Amount”), provided that, after the
aggregate amount of all indemnifiable Losses exceeds the Basket Amount, the
Indemnified Parties shall, in the aggregate, be entitled to indemnification for
all such Losses (including the Basket Amount); and
               (ii) for any Losses under Section 7.02(a), Section 7.02(c) or
Section 7.03(a), as the case may be, as to which the Indemnified Parties
otherwise may be entitled to indemnification hereunder to the extent that the
aggregate amount of such Losses exceeds Five Million U.S. Dollars
(U.S.$5,000,000). (For the avoidance of doubt, indemnification claims under
Sections 7.07 or Article 9 shall not be taken into account for the purposes of
applying the foregoing clauses (i) and (ii)).
          (b) Notwithstanding the provisions of Section 7.05(a), the Purchaser
Indemnified Parties shall be entitled to be indemnified by the Sellers for
Losses without reference to or the application of the limitations in
Section 7.05(a) if and to the extent that such Losses are attributable to a
breach or inaccuracy of the Specified Representations or any of the
representations and warranties of the Sellers and the Subsidiaries contained in
Sections 3.18.
          (c) An Indemnified Party shall not be entitled to double recovery for
any Losses. Without limitation of the foregoing, an Indemnified Party shall not
be entitled to indemnification for Losses (and the amount of any such Losses
shall not be includable in determining whether the aggregate amount of the
Losses exceeds the Basket Amount) if and to

43



--------------------------------------------------------------------------------



 



the extent that the amount of any Losses from any matter have been taken into
account in the determination of the Deposit Date Net Working Capital.
          (d) Any payment made by an Indemnifying Party to an Indemnified Party
shall be net of any insurance proceeds to which the Indemnified Party actually
receives as a result of any such claim.
          (e) For the avoidance of doubt, the provisions of this Section 7.05
shall not apply to claims for indemnification under Section 7.07
(Indemnification for Pre-Closing Matters) or Article 9 (Taxes).
     7.06 Procedures for Third-Party Claims.
          (a) Any Indemnified Party seeking indemnification pursuant to this
Article 7 in respect of any Third-Party Claim shall give the Indemnifying Party
from whom indemnification with respect to such claim is sought: (i) prompt
written notice (but in no event more than thirty (30) days after the Indemnified
Party acquires knowledge thereof) of such Third-Party Claim; and (ii) copies of
all documents and information relating to any such Third-Party Claim within ten
(10) days of their being obtained by the Indemnified Party; provided, that the
failure by the Indemnified Party to so notify or provide copies to the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
to the Indemnified Party for any liability hereunder except to the extent that
such failure shall have prejudiced the defense of such Third-Party Claim.
          (b) The Indemnifying Party shall have thirty (30) days (or such lesser
time as may be necessary to comply with statutory response requirements for
litigation claims that are included in any Third-Party Claim) from receipt of
the notice contemplated in Section 7.06(a) to notify the Indemnified Party
whether or not the Indemnifying Party will, at its sole cost and expense, defend
the Indemnified Party against such claim. If the Indemnifying Party timely gives
notice that it intends to defend the Third-Party Claim, it shall have the right,
except as hereafter provided, to defend against, negotiate, settle or otherwise
deal with the Third-Party Claim and to be represented by counsel of its own
choice, and the Indemnified Party will not admit any liability with respect
thereto or settle, compromise, pay or discharge the same without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed, so long as the Indemnifying Party is contesting or defending the same
with reasonable diligence and in good faith; provided, that the Indemnified
Party may participate in any proceeding with counsel of its choice and at its
expense; provided further, that the Indemnifying Party may not enter into a
settlement of any such Third-Party Claim without the consent of the Indemnified
Party, which consent shall be not unreasonably withheld, unless such settlement
requires no more than a monetary payment for which the Indemnified Party is
fully indemnified by the Indemnifying Party or involves other matters not
binding upon the Indemnified Party; and provided further that, in the event the
Indemnifying Party does not agree in writing to accept the defense of, and
assume all responsibility for, such Third-Party Claim as provided above in this
Section 7.06(b), then the Indemnified Party shall have the right to defend
against, negotiate, settle or otherwise deal with the Third-Party Claim in such
manner as the Indemnified Party deems appropriate, in its sole discretion, and
the Indemnified Party shall be entitled to indemnification therefor from the
Indemnifying Party to the extent provided under this Article 7.

44



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if in the reasonable opinion of the Indemnified
Party such Third-Party Claim, or the litigation or resolution of such
Third-Party Claim, involves an issue or matter that could have a Material
Adverse Effect on the Indemnified Party, including the administration of Tax
Returns of the Indemnified Party or a dispute with a significant supplier or
customer of the Indemnified Party, or there is a conflict of interest in the
defense of such action between the Indemnified Party and the Indemnifying Party,
the Indemnified Party shall have the right to control the defense or settlement
of any such claim or demand and its reasonable costs and expenses shall be
included as part of the indemnification obligations of the Indemnifying Party.
If the Indemnified Party elects to exercise such right, the Indemnifying Party
shall have the right to participate in, but not control, the defense or
settlement of such claim at its sole cost and expense.
     7.07 Indemnification for Pre-Closing Environmental Matters.
          (a) Subject to the provisions of this Section 7.07, the Purchaser
Indemnified Parties shall be indemnified by the Sellers from and against the
amount of any and all Losses incurred or sustained by or imposed upon them with
respect to or by reason of (i) the presence, prior to the Closing, of any
Hazardous Material in, on, at or under any Business Real Property (including,
without limitation, all soil, sediments, water, groundwater, buildings or
equipment at, on or under any Business Real Property) in violation of, or that
gives rise to an action under, any Environmental Law, (ii) the Release, prior to
the Closing, of any Hazardous Materials from any Business Real Property
(including, without limitation, from any soil, sediments, water, groundwater,
buildings or equipment on any Business Real Property) in violation of, or that
gives rise to an action under, any Environmental Law, (iii) any other
pre-Closing violation of any Environmental Law by the Sellers (in connection
with the Business) or any of the Subsidiaries or (iv) any failure, breach or
inaccuracy of any representations or warranties made by the Sellers and the
Subsidiaries in Section 3.19.
          (b) The rights of the Purchaser Indemnified Parties to indemnification
under this Section 7.07 will expire on the sixth anniversary of the date of this
Agreement; provided, however, that any claim for indemnification that would
otherwise terminate after the sixth anniversary of the date of this Agreement
shall survive if written notice of such claim is given on or prior to such sixth
anniversary.
          (c) Notwithstanding anything to the contrary in this Agreement, the
Sellers shall not be obligated to indemnify the Purchaser Indemnified Parties
for any Losses under Section 7.07(a) as to which the Purchaser Indemnified
Parties otherwise may be entitled to indemnification under Section 7.07(a)
(without giving effect to this clause (c)), (i) until such Losses exceed One
Hundred Thousand U.S. Dollars (U.S.$100,000), provided, however, that, after the
aggregate amount of all such Losses exceeds such amount, the Purchaser
Indemnified Parties shall be entitled to indemnification for all such Losses
(including such amount) or (ii) to the extent the aggregate amount of such
Losses exceeds Five Million U.S. Dollars (U.S.$5,000,000). For the avoidance of
doubt, these limitations are separate from the limitations on other
indemnification claims under Section 7.05.
          (d) In connection with any claim for indemnification under
Section 7.07(a) that involves a claim asserted by, or an Action by, a Person
other than a Purchaser Indemnified

45



--------------------------------------------------------------------------------



 



Party, the procedures set forth in Section 7.06 shall be followed by the
Purchaser Indemnified Party in seeking indemnification hereunder. In connection
with any other claim for indemnification under Section 7.07(a) (i.e., a direct
claim by any Purchaser Indemnified Party against the Sellers that does not
involve a claim asserted by, or any Action by, a third party), the procedures
set forth in Section 7.04 be followed by the Purchaser Indemnified Party in
seeking indemnification hereunder.
          (e) Notwithstanding any other provisions of this under Section 7.07,
if, with respect to any matter as to which the Purchaser Indemnified Parties are
entitled to indemnification under Section 7.07, SCM has a right to be
indemnified for such matter under that certain Asset Purchase Agreement by and
among North American Höganäs High Alloys LLC, North American Höganäs Holdings
Inc. and SCM dated June 4, 2004 (the “Prior APA”), the Purchaser Indemnified
Parties shall seek to enforce the indemnification obligations under the Prior
APA (including bringing and diligently prosecuting litigation if SCM reasonably
believes that such litigation would be cost effective) before Sellers shall be
obligated to provide indemnification under this Section 7.07; provided, however,
that the Purchaser Indemnified Party may give notice of such claim so as to
ensure that such claim does not terminate as provided in Section 7.07(b). If SCM
determines at any time that it has a right to be indemnified for any matter
under the Prior APA but determines in good faith that it would not be cost
effective to pursue litigation to enforce such right, the Sellers shall be
offered the right to pursue litigation under the Prior APA with respect to such
matter in the name of SCM but at the Sellers’ sole expense; provided, however,
that in such event, (i) if attorneys’ fees are awarded to SCM in connection
therewith, SCM shall reimburse the Sellers for their attorneys’ fees up to the
amount of such award and (ii) the Sellers shall not have the right to settle any
such litigation without the prior written consent of SCM, which consent shall
not be unreasonably withheld or delayed. If SCM at any time commences litigation
under the Prior APA with respect to any matter, SCM shall not have the right to
settle such litigation and thereafter seek indemnification from the Sellers
under this Section 7.07 with respect to such matter unless the Sellers have
consented to such settlement, which consent shall not be unreasonably withheld
or delayed if requested.
     7.08 Effect of Indemnification. Any indemnity payment made hereunder shall
be treated by the Parties as an adjustment to the Purchase Price.
ARTICLE 8.
TERMINATION
     8.01 Termination. This Agreement may be terminated at any time prior to the
Closing Date (the “Termination Date”):
          (a) by the Sellers or BAC, effective upon written notice, if the
Closing shall not have occurred by November 15, 2008; provided, however, that
the right to terminate this Agreement under this Section 8.01(a) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;
          (b) by either BAC or the Sellers, effective upon written notice, in
the event that any Governmental Authority shall have issued an order, decree or
ruling or taken any other

46



--------------------------------------------------------------------------------



 



action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or
          (c) by the mutual written consent of the Sellers and BAC.
     8.02 Effect of Termination. In the event of termination of this Agreement
as provided in Section 8.01, this Agreement shall forthwith become void and
there shall be no liability on the part of any party hereto arising under or out
of this Agreement except: (a) as expressly provided in this Article 8, (b) as
set forth in Section 10.01, and (c) that nothing herein shall relieve either
party from liability for any breach of this Agreement.
ARTICLE 9.
TAXES
     9.01 Preparation of Tax Returns.
          (a) The Sellers shall prepare or cause to be prepared and file or
cause to be filed all Tax Returns of the Subsidiaries for all Tax periods ending
on or prior to the Closing Date which are to be filed after the Closing Date.
All Tax Returns described in this Section 9.01(a) shall be prepared in a manner
consistent with prior practice and in accordance with applicable Law.
          (b) BAC shall prepare or cause to be prepared and file or cause to be
filed all Tax Returns of the Subsidiaries (i) for Tax periods which begin before
the Closing Date and end after the Closing Date (each such period, a “Straddle
Period”), and (ii) for Tax Periods which start after the Closing Date.
          (c) For U.S. Federal income tax purposes, the taxable year of SCM
shall end at 11:59 p.m., Eastern Standard Time, on the Closing Date. Neither the
Sellers nor BAC shall take any position inconsistent with the preceding sentence
on any Tax Return.
     9.02 Cooperation with Respect to Tax Returns. BAC and the Sellers shall
furnish or cause to be furnished to each other, and each at their own expense,
as promptly as practicable, such information (including access to books and
records) and assistance, including making employees available on a mutually
convenient basis to provide additional information and explanations of any
material provided, relating to the Subsidiaries as is reasonably necessary for
the filing of any Tax Return, for the preparation for any audit, and for the
prosecution or defense of any claim, suit or proceeding relating to any
adjustment or proposed adjustment with respect to Taxes. The Purchasers or the
Subsidiaries shall retain possession of, and shall provide the Sellers
reasonable access to (including the right to make copies of), such supporting
books and records and any other materials that the Sellers may specify with
respect to Tax matters relating to any taxable period ending on the Closing
Date, until the relevant statute of limitations has expired. After such time,
the Purchasers may dispose of such material, provided that if such disposition
is prior to the third anniversary of the expiration of the relevant statute of
limitations, BAC shall give the Sellers a reasonable opportunity to take
possession of such materials prior to such disposition.

47



--------------------------------------------------------------------------------



 



     9.03 Review of Tax Returns.
          (a) The Sellers shall, prior to the filing of any Tax Returns after
the Closing Date, permit BAC to review and approve such Tax Returns, and shall
make such revisions to such Tax Returns as are reasonably requested by BAC and
are consistent with the Code and other applicable Tax Laws. The Sellers and BAC
shall attempt in good faith mutually to resolve any disagreements regarding such
Tax Returns prior to the due date for the filing thereof. Any disagreements
regarding such Tax Returns which are not resolved prior to the filing thereof
shall be promptly resolved pursuant to Section 9.09 below; provided, however,
that such disputes shall not prevent the timely filing of any such Tax Return.
To the extent reasonably requested by the Sellers, the Subsidiaries will sign
any such Tax Returns requiring their signature.
          (b) BAC shall, prior to the filing of any Tax Returns for Straddle
Periods, permit Sellers to review and comment on such Tax Returns, and shall
make such revisions to such Tax Returns as are reasonably requested by the
Sellers and are consistent with the Code and other applicable Tax Laws. The
Sellers and BAC shall attempt in good faith mutually to resolve any
disagreements regarding such Tax Returns prior to the due date for the filing
thereof. Any disagreements regarding such Tax Returns which are not resolved
prior to the filing thereof shall be promptly resolved pursuant to Section 9.09
below; provided, however, that such disputes shall not prevent the timely filing
of any such Tax Return.
     9.04 Payment of Taxes.
          (a) The Sellers shall, to the extent not paid by the Subsidiaries
prior to the Closing Date and not taken into account in the final determination
of Current Liabilities, pay to the applicable Tax Authority, or remit or cause
to be remitted to the Subsidiaries for payment to the applicable Tax Authority
(in which case the Subsidiaries shall timely pay such amount to the applicable
Tax Authority) an amount equal to all Taxes shown as due and payable in respect
of Tax Returns described in Section 9.01(a) no later than five (5) Business Days
prior to the due date for payment of Taxes with respect to such Tax Returns.
          (b) The Sellers shall remit or cause to be remitted to BAC (or the
Subsidiaries at BAC’s direction) an amount equal to that portion of the Taxes
shown on Tax Returns for Straddle Periods for which Sellers are responsible
pursuant to Section 9.04(c) below or have an indemnification obligation pursuant
to Section 9.07 below not later than five (5) Business Days prior to the due
date for payment of Taxes with respect to any such Tax Returns.
          (c) The Sellers shall be responsible for all Taxes payable with
respect to the operations of the Subsidiaries prior to the Closing to the extent
not taken into account in the final determination of Current Liabilities, and
the Purchasers shall be responsible for all Taxes payable with respect to the
operations of the Subsidiaries after the Closing and for all Taxes taken into
account in the final determination of Current Liabilities. In the case of Taxes
that are payable with respect to a Straddle Period, the portion of any such Tax
that is allocable to the portion of such Straddle Period ending on the Closing
Date shall be:
               (i) in the case of Taxes that are either (x) based upon or
related to income or receipts, or (y) imposed in connection with any sale or
other transfer or assignment of

48



--------------------------------------------------------------------------------



 



property (real or personal, tangible or intangible) (other than conveyances
pursuant to this Agreement), deemed equal to the amount which would be payable
if the taxable year ended on the Closing Date; and
               (ii) in the case of Taxes imposed on a periodic basis with
respect to the assets or otherwise measured by the level of any item, deemed to
be the amount of such Taxes for the entire period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period), multiplied by a fraction the numerator of which is the number
of calendar days in the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire Straddle Period.
               (iii) In the case of any Tax based upon or measured by capital
(including net worth or long term debt) or intangibles, any amount thereof
required to be allocated under this Section 9.04 shall be computed by reference
to the level of such items on the Closing Date. All determinations necessary to
effect the foregoing allocations shall be made in a manner consistent with prior
practice.
     9.05 Tax Audits.
          (a) In the event that either of the Purchasers or any of the
Subsidiaries receives notice from any Tax Authority of any audit of any Tax
Return or Taxes of any Subsidiary with respect to which the Sellers are liable
pursuant to Section 9.07 below, BAC shall promptly provide written notice to the
Sellers of the date on which such audit is to begin, but in no event later than
thirty (30) days following the receipt of any such notice. In the event that the
Sellers receive notice from any Tax Authority of any audit of any Tax Return or
Taxes of any of the Subsidiaries, the Sellers shall promptly provide written
notice to BAC of the date on which such audit is to begin, but in no event later
than thirty (30) days following the receipt by the Sellers of any such notice.
          (b) After the Closing Date, the Sellers shall control all Tax audits
and administrative or court proceedings relating to any Tax period ending on or
prior to the Closing Date, but BAC shall have the right to participate in any
such audits or proceedings that may have the effect of increasing BAC’s or a
Subsidiary’s Tax liability for any Tax period, and the Sellers shall not settle
or compromise any such proceeding without the prior written consent of BAC,
which consent shall not be unreasonably withheld, conditioned or delayed. In
connection with any such proceeding, BAC shall bear its own costs and expenses.
          (c) After the Closing Date, BAC shall control all Tax audits and
administrative or court proceedings relating to any Straddle Period or to any
Tax period that starts after the Closing Date, but the Sellers shall have the
right to participate in any such audits or proceedings relating to any such Tax
period that may have the effect of increasing either Seller’s Tax liability for
any such Tax period, and BAC shall not settle or compromise any such proceeding
without the prior written consent of the Sellers, which consent shall not be
unreasonably withheld, conditioned or delayed. In connection with any such
proceeding, the Sellers shall bear their own costs and expenses.

49



--------------------------------------------------------------------------------



 



          (d) If any Tax Authority notifies either of the Purchasers or any of
the Subsidiaries that it is asserting any claim, making any assessment or
otherwise disputing or affecting any Tax for which either of the Sellers is
responsible hereunder, BAC shall, promptly upon receipt of notice thereof,
inform the Sellers thereof. If any Tax Authority notifies either Seller that it
is asserting any claim, making any assessment or otherwise disputing or
affecting any Tax for which either of the Purchasers or any of the Subsidiaries
is responsible hereunder, such Seller shall, promptly following receipt of such
notice, inform BAC thereof.
     9.06 Refund Claims. The Purchasers and the Subsidiaries shall, upon
reasonable written request of the Sellers, file a claim for a refund with the
appropriate Tax Authority for any taxable period ending on or before the Closing
Date, but only if and to the extent that such a claim would not, or would not be
reasonably likely to, result in any Tax liability to the Purchasers and the
Subsidiaries for full or partial periods after the Closing. The Sellers will
provide the Purchasers or the Subsidiaries with such information as may
reasonably be necessary to enable the Purchasers or the Subsidiaries to file a
claim for a refund of such Taxes. To the extent any determination of Tax
liability of the Subsidiaries, whether as the result of an audit or examination,
a claim for refund, the filing of an amended return or otherwise, results in any
refund of Taxes paid which are attributable to any Tax period ending prior to or
on the Closing Date, any such refund that is actually received by a Subsidiary
within four (4) years after the Closing Date shall belong to the applicable
Seller, but only if such claim is not the result of any carrybacks from Tax
periods or partial periods beginning after the Closing Date. Any payments made
under this Section 9.06 shall be net of any Taxes payable with respect to such
refund, credit or interest thereon (taking into account any actual reduction in
Tax liability realized upon the payment pursuant to this Section 9.06).
     9.07 Tax Indemnification. The Sellers shall be liable for, and shall
indemnify and hold the Purchasers and the Subsidiaries harmless against (without
taking into account any of the limitations elsewhere in this Agreement):
          (a) All income Taxes imposed on any member of any affiliated group
that includes Sellers with which any of the Subsidiaries files or filed a Tax
Return on a consolidated, combined or unitary basis for a taxable year (of a
Subsidiary) beginning before the Closing Date and for which any of the
Subsidiaries is liable pursuant to Treas. Reg. 1.1502-6 or a comparable
provision of state, local or foreign Law, solely as a result of its inclusion in
such a consolidated, combined or unitary Tax Return;
          (b) Except to the extent such Taxes were taken into account in the
final determination of Current Liabilities, Taxes imposed on any of the
Subsidiaries (including, but not limited to, as a transferee, successor, by
contract, or otherwise) with respect to taxable periods ending on or before the
Deposit Date; and with respect to any Straddle Period, Taxes imposed on any of
the Subsidiaries (including, but not limited to, as a transferee, successor, by
contract, or otherwise) which are allocable, pursuant to Section 9.04, to the
portion of such period ending on the Deposit Date;
          (c) Any breach of or inaccuracy in any representation or warranty on
the part of the Subsidiaries or the Sellers contained in this Agreement or the
Schedules hereto or in any

50



--------------------------------------------------------------------------------



 



other Ancillary Agreement or any certificates required by the terms hereof to be
delivered by Sellers to the extent related to Taxes or Tax Returns; and
          (d) All fees, costs and expenses incurred by the Purchasers or a
Subsidiary in connection with the determination or resolution of any Taxes (but
not in connection with reviewing any Tax Return provided to BAC for pursuant to
Section 9.03(a)) that are the responsibility of the Sellers under this
Section 9.07, including without limitation for attorneys, accountants and
experts.
The indemnification provisions of this Section 9.07 are the exclusive
indemnification provisions with respect to Taxes and Tax matters and, except as
specifically referenced in Article 7 (e.g., with respect to survival of Tax
representations and warranties), Article 7 shall not apply with respect to any
Taxes and Tax matters that are the subject of this Section 9.07.
     9.08 Discontinuation of Tax Sharing Arrangements. All Tax sharing
agreements or similar agreements with respect to or involving the Subsidiaries
shall be terminated as of the Closing Date without any resulting obligation or
liability due from the Subsidiaries to Sellers or any of their Affiliates and,
after the Closing Date, the Subsidiaries shall not be bound thereby or have any
liability thereunder.
     9.09 Disputes. Any dispute as to any matter covered by this Article 9 shall
be resolved by the Independent Accounting Firm and the fees and expenses of such
accounting firm shall be borne equally by the Sellers, on the one hand, and the
Purchasers, on the other hand.
ARTICLE 10.
GENERAL PROVISIONS
     10.01 Expenses. Except as otherwise provided in this Agreement, the Sellers
and the Purchasers shall each bear its own expenses incurred in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby; provided, however, that the
Sellers, on the one hand, and the Purchasers, on the other hand, shall each be
responsible for payment of one-half of all sales, use, transfer, intangible,
recordation, documentary stamp or similar Taxes or charges, of any nature
whatsoever, applicable to, or resulting from, the transactions contemplated by
this Agreement. For the avoidance of doubt, the transaction bonuses to be paid
by SCM pursuant to Section 5.09(b) shall not be deemed to be expenses of the
Sellers.
     10.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly delivered, given, made and received): (a) if
delivered in person, when delivered; (b) if delivered by facsimile, upon written
confirmation of transmission; (c) if by overnight courier, one (1) Business Day
following the day on which such notice is sent; (d) if by U.S. mail, five
(5) days after being mailed, certified or registered mail, with postage prepaid
to the respective parties at the following addresses or facsimile numbers (or at
such other address or facsimile number for a party as shall be specified in a
notice given in accordance with this Section 10.02):

51



--------------------------------------------------------------------------------



 



      If to the Sellers:
 
   
 
  Gibraltar Steel Corporation of New York
 
  3556 Lake Shore Road
 
  Buffalo, New York 14219
 
  Attn: Henning Kornbrekke
 
  Facsimile Number: (716) 826-1578
 
    with a copy to:
 
   
 
  Lippes Mathias Wexler Friedman LLP
 
  665 Main Street
 
  Suite 300
 
  Buffalo, New York 14203
 
  Attn: Paul J. Schulz, Esq.
 
  Facsimile No. 716-853-5199
 
    If to the Purchasers:
 
   
 
  Bison Acquisition Corporation
 
  c/o Platinum Equity Advisors, LLC
 
  360 North Crescent Drive
 
  Beverly Hills, California 90210
 
  Attn: Executive Vice President and General Counsel
 
  Facsimile No.: 310-712-1863
 
    with a copy to:
 
   
 
  Bingham McCutchen LLP
 
  600 Anton Boulevard, 18th Floor
 
  Costa Mesa, California 92626
 
  Attn: James W. Loss, Esq.
 
  Facsimile No.: 714-830-0700
 
    If to the Trustee:
 
   
 
  Appleby Trust (Mauritius)
 
  8th Floor, Medine Mews
 
  La Chaussee Street
 
  Port Louis, Mauritius
 
  Attn: Malcolm Moller
 
  Facsimile: (+230) 210 8792

52



--------------------------------------------------------------------------------



 



     10.03 Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
     10.04 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
     10.05 Entire Agreement. This Agreement, together with all Exhibits to this
Agreement and the Schedules, constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the Sellers and the
Purchasers with respect to the subject matter hereof.
     10.06 Assignment. This Agreement may not be assigned by operation of law or
otherwise without the express written consent of the Sellers or the Purchasers
provided, however, that upon prior written notice to the Sellers, the Purchasers
may (a) assign this Agreement and its rights and obligations hereunder in whole
or in part (provided that the Purchasers shall not be relieved of its
obligations hereunder in connection with any such assignment) to any Affiliate
or as collateral to any financing source and (b) assign this Agreement to any
successor-in-interest to all or substantially all of the assets or business to
which this Agreement relates.
     10.07 No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and, except as expressly provided in Article 7 with respect to Purchaser
Indemnified Parties and Seller Indemnified Parties who are not parties to this
Agreement, nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
     10.08 Amendment and Waiver. This Agreement may not be amended or modified
except by an instrument in writing signed the Sellers, SCM, Pacific and the
Purchasers; provided, however, that any extension or waiver of the requirements
hereunder shall be valid if set forth in an instrument in writing signed by the
party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition, of this
Agreement. The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any of such rights.
     10.09 Governing Law. This Agreement shall be interpreted in accordance with
and governed by the laws of the State of New York (without giving effect to any
choice or conflict of laws provisions thereof).

53



--------------------------------------------------------------------------------



 



     10.10 Consent To Jurisdiction. In the event of any controversy or claim
arising out of or relating to this Agreement or the breach or alleged breach
hereof, each of the parties hereto irrevocably (a) submits to the exclusive
jurisdiction of any State and Federal courts sitting in New York, New York,
(b) waives any objection which it may have at any time to the laying of venue of
any action or proceeding brought in any such court, (c) waives any claim that
such action or proceeding has been brought in an inconvenient forum or that
there is a more convenient forum for such action or proceeding, and (d) agrees
that service of process or of any other papers upon such party by registered
mail at the address to which notices are required to be sent to such party under
Section 10.02 shall be deemed good, proper and effective service upon such
party.
     10.11 Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each party hereto acknowledges that it and the
other parties hereto have been induced to enter into this Agreement, by, among
other things, the mutual waivers and certifications in this Section 10.11.
     10.12 Public Announcements. Prior to the Closing Date, none of the Sellers,
the Subsidiaries nor the Purchasers shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other party hereto, which
approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Purchasers or the Sellers, as applicable, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange, provided that, to the extent required by applicable Law, the party
intending to make such release shall use its best efforts consistent with such
applicable Law to consult with the other party with respect to the text thereof.
     10.13 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other parties hereto. For the convenience of
the parties, any number of counterparts hereof may be executed, each such
executed counterpart shall be deemed an original and all such counterparts
together shall constitute one and the same instrument. Facsimile transmission
(including the e-mail delivery of documents in Adobe PDF format) of any signed
original counterpart and/or retransmission of any signed facsimile transmission
shall be deemed the same as the delivery of an original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

54



--------------------------------------------------------------------------------



 



[Signature Page to Stock Purchase Agreement]
     IN WITNESS WHEREOF, each of the parties hereto has executed, or has caused
to be executed by its duly authorized representative, this Agreement as of the
date first written above.

              GIBRALTAR STEEL CORPORATION OF NEW YORK
 
       
 
  By:   /s/ Henning Kornbrekke
 
       
 
  Name:   Henning Kornbrekke 
 
  Title:   President 
 
       
 
            GIBRALTAR INTERNATIONAL, INC.
 
       
 
  By:   /s/ Henning Kornbrekke
 
       
 
  Name:   Henning Kornbrekke 
 
  Title:   President 
 
       
 
            SCM METAL PRODUCTS, INC.
 
       
 
  By:   /s/ Henning Kornbrekke
 
       
 
  Name:   Henning Kornbrekke 
 
  Title:   President 
 
       
 
            GIBRALTAR PACIFIC INC.
 
       
 
  By:   /s/ Henning Kornbrekke
 
       
 
  Name:   Henning Kornbrekke 
 
  Title:   President 
 
       
 
            BISON ACQUISITION CORPORATION
 
       
 
  By:   /s/ Eva M. Kalawski
 
       
 
  Name:   Eva M. Kalawski 
 
  Title:   Vice President & Secretary 
 
       
 
            APPLEBY TRUST (MAURITIUS) LIMITED,
acting solely in its capacity as Trustee
of the Bison Purpose Trust
 
       
 
  By:   /s/ Patrick Lee MoLin
 
       
 
  Name:   Patrick Lee MoLin 
 
  Title:   Director 

55